Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 1 of 68 PageID: 2836




                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


  CRYSTAL           SANCHEZ,         SHAUNSEY
                                                    Civil Action No: 3:17-cv-05775-PGS-DEA
  JACKSON, MICHELLE ROMANO, JONI
  HENDERSON, RABIA AHMED, ANDREA
                                                          Civil Action
  BLANCHARD, and PEARL MONTEIRO
  on behalf of themselves and all others
  similarly situated,
                                                     THIRD AMENDED COMPLAINT AND
                     Plaintiffs,                     JURY DEMAND

  vs.

  SANTANDER BANK, N.A., a subsidiary of
  Santander Holdings USA, Inc.; GHOUS
  AGHA; KRISTEN RIMEK; and NADIA
  JOSEPH; JOHN & JANE DOE 1-10; XYZ
  CORPORATION (1-10),

                     Defendants.




          Named Plaintiffs Crystal Sanchez, Shaunsey Jackson, Michelle Romano, Joni Henderson,

   Rabia Ahmed, Andrea Blanchard, and Pearl Monteiro (collectively “Named Plaintiffs”)

   individually and on behalf of all others similarly situated, complain against the Defendant

   Santander Bank, N.A. a subsidiary of Santander Holdings USA, Inc. as follows:

                            I.     NATURE OF THE ACTION

               A. AS TO PLAINTIFFS’ WAGE AND HOUR CLAIMS

          1.     Named Plaintiffs bring collective and class action claims against Defendant

   Santander Bank, N.A., a subsidiary of Santander Holdings USA, Inc. (“Santander”), on behalf of
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 2 of 68 PageID: 2837




   themselves and all similarly situated current and former Branch Operations Managers (“BOMs”)

   employed by Santander to recover for the Defendants’ willful violation of the Fair Labor Standards

   Act (“FLSA”), 29 U.S.C. § 201, et seq. and pursuant to the wage and hour laws of multiple states.

          2.      This action is brought to recover for Named Plaintiffs, and those similarly situated

   to them, unpaid wages, unpaid overtime wages, liquidated damages, and reasonable attorneys’ fees

   and costs of this action from Defendants pursuant to the FLSA, 29 U.S.C. §216(b), and, pursuant

   to the wage and hour laws of multiple states, including Connecticut, Massachusetts, New

   Hampshire, New Jersey, New York, and Pennsylvania to recover for Named Plaintiffs, and those

   similarly situated, unpaid applicable minimum wages, unpaid wages at the agreed rates of pay,

   unpaid overtime wages, liquidated damages, and reasonable attorneys’ fees and costs of this action

   from Defendants.

          3.      Named Plaintiffs have initiated the instant action to redress violations by

   Defendants of the FLSA and certain state laws. Named Plaintiffs assert that Defendants failed to

   pay wages and overtime pay to Named Plaintiffs and those similarly situated for certain hours

   worked in violation of the law.

          4.      In addition to pursuing claims under the FLSA, Named Plaintiffs Crystal Sanchez

   and Shaunsey Jackson (collectively “NJ Named Plaintiffs”) also seek relief on behalf of

   themselves and all similarly situated current and former BOMs employed by Santander in the state

   of New Jersey to recover for Defendants’ violations of the New Jersey Wage and Hour Law

   N.J.S.A., 34:11-56.1 to -56.12 (“NJWHL”), the New Jersey Minimum Wage Act (“NJMWA”),

   the New Jersey Wage Payment Law (“NJWPL”) (collectively “NJ Wage Laws”).

          5.      In addition to pursuing claims under the FLSA, Named Plaintiff Joni Henderson

   (“PA Named Plaintiff”) has initiated the instant action to redress violations by Defendant of the



                                              Page 2 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 3 of 68 PageID: 2838




   Pennsylvania Minimum Wage Act, 43P.S. §§333.101-.115 (“PMWA”) and the Pennsylvania

   Wage Payment Collection Law, 43 P.S. §260.1 et seq. (“PWPCL”) (collectively “PA Wage

   Laws”). PA Named Plaintiff asserts Defendant failed to pay her and those similarly situated proper

   overtime compensation and wages for all hours worked, in violation of PA Wage Laws.

          6.      In addition to pursuing claims under the FLSA, Named Plaintiff Michelle Romano

   (“NY Named Plaintiff”), has initiated the instant action to redress violations by Defendant of the

   New York Minimum Wage Act, N.Y. Lab. Law §§ 650 et. seq., N.Y. Lab. Law § §190 et. seq.,

   and 12 N.Y.C.C.R. § 142 (collectively, “NY Wage Laws”). NY Named Plaintiff asserts Defendant

   failed to pay her and those similarly situated proper overtime compensation and wages for all hours

   worked, in violation of NY Wage Laws.

          7.      In addition to pursuing claims under the FLSA, Named Plaintiff Rabia Ahmed (“CT

   Named Plaintiff”), has initiated the instant action to redress violations by Defendant of the

   Connecticut Minimum Wage Law, 31 CT ST Ch. 558, §§ 31-60, et al. and the Connecticut Wage

   Payment Law, 31 CT ST Ch. 558 § 31-71, et al. (collectively, “CT Wage Laws”). CT Named

   Plaintiff asserts Defendant failed to pay her and those similarly situated proper overtime

   compensation and wages for all hours worked, in violation of CT Wage Laws.

          8.      In addition to pursuing claims under the FLSA, Named Plaintiff Pearl Monteiro

   (“MA Named Plaintiff”), has initiated the instant action to redress violations by Defendant of the

   Massachusetts Wage Act and the Massachusetts Minimum Wage Law, M.G.L. Ch. 149 and M.F.L.

   Ch. 151 et al. (collectively the “MA Wage Laws”). MA Named Plaintiff asserts Defendant failed

   to pay her and those similarly situated proper overtime compensation and wages for all hours

   worked, in violation of MA Wage Laws.




                                              Page 3 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 4 of 68 PageID: 2839




           9.       In addition to pursuing claims under the FLSA, Named Plaintiff Andrea Blanchard

   (“NH Named Plaintiff”), has initiated the instant action to redress violations by Defendant of the

   New Hampshire Minimum Wage Law and the New Hampshire Wage Payment Law, NH Rev.

   Stat. § 279, et al. (collectively the “NH Wage Laws”). NH Named Plaintiff asserts Defendant

   failed to pay her and those similarly situated proper overtime compensation and wages for all hours

   worked, in violation of NH Wage Laws.

                                     JURISDICTION AND VENUE


           10.       The foregoing paragraphs are incorporated herein as if set forth in full.

           11.      This Court has personal jurisdiction over Defendant because Defendant’s contacts

   with this state and this judicial district are sufficient for the exercise of jurisdiction over Defendant

   to comply with traditional notions of fair play and substantial justice.

           12.      This Court has original subject matter jurisdiction over this action pursuant to 29

   U.S.C. §216(b) and 28 U.S.C. §1331 because the claims herein arise under laws of the United

   States, the FLSA. This Court has supplemental jurisdiction over related state law claims because

   they arise out of the same circumstances and are based upon a common nucleus of operative fact.

           13.      The Court additionally has jurisdiction over the state law claims under the Class

   Action Fairness Act of 2005 because the aggregate value of the putative class claims is in excess

   of $5 million and at least one class member is domiciled in a state other than the domicile of

   Defendants.

           14.      Venue is properly in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1) and

   (b)(2), because Defendant resides in and/or conducts business in this judicial district and because

   a substantial part of the acts and/or omissions giving rise to the claims set forth herein occurred in

   this judicial district.


                                                 Page 4 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 5 of 68 PageID: 2840




                                                 PARTIES

         15.    The foregoing paragraphs are incorporated herein as if set forth in full.

         16.    Plaintiff Sanchez is an adult individual who resides in New Jersey.

         17.    Throughout the Relevant Period, Plaintiff Sanchez worked for Defendant in New

   Jersey as a BOM.

         18.    Plaintiff Jackson is an adult individual who resides in New Jersey.

         19.    Throughout the Relevant Period, Plaintiff Jackson worked for Defendant in New

   Jersey as a BOM.

         20.    Plaintiff Henderson is an adult individual who resides in Pennsylvania.

         21.    Throughout the Relevant Period, Plaintiff Henderson worked for Defendant in

   Pennsylvania as a BOM.

         22.    Plaintiff Romano is an adult individual who resides in New York.

         23.    Throughout the Relevant Period, Plaintiff Romano worked for Defendant in New

   York as a BOM.

         24.    Plaintiff Ahmed is an adult individual who resides in Connecticut.

         25.    Throughout the Relevant Period, Plaintiff Ahmed worked for Defendant in

   Connecticut as a BOM.

         26.    Plaintiff Monteiro is an adult individual who resides in Massachusetts.

         27.    Throughout the Relevant Period, Plaintiff Monteiro worked for Defendant in

   Massachusetts as a BOM.

         28.    Plaintiff Blanchard is an adult individual who resides in New Hampshire.

         29.    Throughout the Relevant Period, Plaintiff Blanchard worked for Defendant in New

   Hampshire as a BOM.



                                             Page 5 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 6 of 68 PageID: 2841




           30.     Defendant Santander is a corporation with its principal executive offices located at

   75 State Street, Boston, MA 02109.

           31.     The following is believed to accurately describe Santander:

                Santander Bank, N. A. provides banking products and services. It offers personal
                checking accounts, savings and money market accounts, certificates of deposit,
                online and mobile banking, overdrafts, lines of credit, loans, mortgages, investment
                services, insurance services, and credit cards; and business banking, including basic
                services, business cash management, business online banking, professional service
                banking, advanced services, international services, merchant services, and small
                business borrowing; and corporate commercial banking, specialty banking, real
                estate banking, lending, international services, capital markets, and treasury
                management. The company was formerly known as Sovereign Bank, National
                Association and changed its name to Santander Bank, N. A. in October Santander
                Bank, N. A. operates as a subsidiary of Santander Holdings USA, Inc.

           32.     At all times relevant herein, Santander was/were Named Plaintiffs’ and those

   similarly situated’s “employers,” and Defendant was engaged in “interstate commerce” as defined

   in the FLSA.

          33.      Since three years prior to the filing of this action for those Plaintiffs covered by the

   FLSA, New Jersey Wage Laws, PA Wage Laws, NH Wage Laws, CT Wage Laws, and/or MA

   Wage Laws (the “Relevant Period”), and since six years from the filing of this action for those

   individuals working in the state of New York, Defendant failed to pay Named Plaintiffs, and those

   similarly situated, for work activities they were required to perform. Because Named Plaintiffs

   worked 40 or more hours per week, the failure to pay for such time constitutes a failure to pay for

   all overtime worked.

          34.      Throughout the Relevant Period, Defendant acted by and through its agents,

   servants, and employees, each of whom acted at all times within the course and scope of their

   employment with and for Defendant.




                                                 Page 6 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 7 of 68 PageID: 2842




                         FLSA COLLECTIVE ACTION ALLEGATIONS
                                   General Allegations

           15.    The foregoing paragraphs are incorporated herein as if set forth in full.

           15.    In addition to bringing this action individually, Named Plaintiffs bring this action

   for violations of the FLSA as a collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C.

   § 216(b), on behalf of all Branch Operations Managers and those with substantially similar job

   duties currently and formerly employed by Defendant subject to Defendant’s unlawful pay

   practices and policies and who, since the three years prior to the filing date of this action to the

   present date and continuing during the pendency of the litigation, Defendant failed to pay for all

   overtime worked.

           16.    Under the collective action brought under FLSA, the proposed Collective consists

   of all persons employed in the United States and Puerto Rico by Santander, N.A. a subsidiary of

   Santander Holdings USA, as a Branch Operations Manager who are or were employed at any time

   from June 29, 2014 through the entry of Judgment in this action, who worked in excess of 40 hours

   per workweek with each hour over 40 being unpaid and “off the clock”, inclusive of not being paid

   a legally required overtime rate of 1.5 times their regular rate of compensation for the hours worked

   in excess of 40 per workweek (hereinafter the proposed “Nationwide Collective Class”).

          17.     Named Plaintiffs and Collective Plaintiffs are similarly situated, have substantially

   similar job duties, have substantially similar pay provisions, and are (or have been) subject to

   Defendant’s unlawful policies and practices as discussed infra.

          18.     There are numerous similarly situated current and former employees of Defendant

   who were compensated improperly for overtime work in violation of the FLSA and who may

   benefit from the issuance of a Court Supervised Notice of the instant lawsuit advising of their right

   to join in the present lawsuit, in accordance with 29 U.S.C. §216(b).


                                               Page 7 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 8 of 68 PageID: 2843




          19.     Similarly situated employees are known to Defendant, are readily identifiable by

   Defendant, and may be located through Defendant’s records.

           20.    To remedy their damages and those of the Nationwide Collective Class, Named

   Plaintiffs seek to represent under FLSA, Named Plaintiffs bring this action as a nation-wide

   collective action pursuant to 29 U.S.C. § 216(b).

           21.    Specifically, under FLSA, Named Plaintiffs seek a declaration that their rights, and

   the rights of other Nationwide Collective Class members were violated, and an award of unpaid

   wages, liquidated damages, interest, and reasonable attorneys’ fees and costs to make them whole

   for damages suffered.

          22.     Therefore, Named Plaintiffs should be permitted to bring this action as a collective

   action for and on behalf of themselves and those employees similarly situated, pursuant to the

   “opt-in” provisions of the FLSA, 29 U.S.C. § 216(b).

           23.    Plaintiff does not bring this action on behalf of any executive, administrative, or

   professional employee exempt from coverage under the FLSA.

           24.    With respect to the claims set forth in this action, a collective action under the FLSA

   is appropriate because, under 29 U.S.C. § 216(b), the BOMs described are “similarly situated” to

   Plaintiff. The class of employees on behalf of whom Plaintiff brings this collective action are

   similarly situated because: (a) they have been or are employed in the same or similar positions; (b)

   they were or are subject to the same or similar unlawful practices, policy, or plan; (c) they were

   paid substantially similar pay provisions; and (d) their claims are based upon the same legal

   theories.

           25.    Plaintiff estimates that the collective Nationwide Collective Class, including both

   current and former BOMs over the relevant period will be in the hundreds, if not thousands.



                                               Page 8 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 9 of 68 PageID: 2844




   According to the Certification of Ryan Morin, Senior Vice President, Human Resources Head of

   Compensation for Santander Bank, N.A., filed with the Court in support of Santander’s Notice of

   Removal, “preliminary review of Santander’s business records, it appears that in the state of New

   Jersey, Santander employed 148 BOMs in 2015, 143 in 2016 and 142 in 2017.” Morin Cert. ¶This

   means in New Jersey alone between the years 2015-2017, Santander employed 443 BOMs. It is

   reasonable to assume that Santander maintains similar business records such as personnel,

   scheduling, time, and payroll records for the branches it operates in states other than New Jersey.

   Therefore, the precise number of collective Nationwide Collective Class members should be

   readily available from Defendant Santander and from input received from the Nationwide

   Collective Class members as part of the notice and “opt-in” process provided by 29 U.S.C.

   §216(b).

              26.    As of 2011 it was reported that Santander had nearly $77 billion in assets and 723

   branches in nine states.1 According to Santander’s Form 10-K filing with the United States

   Securities and Exchange Commission, as of December 31, 2014 Santander’s principal market was

   the Mid-Atlantic and Northeastern United States where it operated over 700 branches, and

   employed 14,000 team members.2 Given the substantial scope of its operations, it is fair to say

   that the collective Nationwide Collective Class of BOMs will number in excess of a thousand.

              27.     Named Plaintiffs and other Nationwide Collective Class members’ entitlement to

   compensation for time worked over 40 hours in a workweek and overtime pay, except for amount,

   is identical and depends on two uniform factual questions: (1) Did BOMs work “off the clock,”

   meaning without pay, for time worked in excess of 40 hours in a workweek? and (2) Did Defendant

   pay its BOMs overtime compensation for each hour worked over forty (40) in a workweek at a


   1
       Source: http://archive.boston.com/business/articles/2011/09/28/sovereign_changes_its_name_to_santander/
   2
       Source: https://www.sec.gov/Archives/edgar/data/811830/000081183015000004/santanderholdings10-k2014.htm

                                                    Page 9 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 10 of 68 PageID: 2845




   rate of 1.5 times their regular rate of compensation?

           28.    In its Notice of Removal, Santander sets forth calculations as to what it believes

   unpaid overtime wages to the putative class of BOMs who only worked in New Jersey as follows:

            ¶Assuming that plaintiff’s claims are representative of the putative class (which,
                       as stated above, defendants dispute), each BOM worked in branches
                       that were understaffed, resulting in them each working 10-12 hours per
                       week off-the-clock. (reference to exhibit omitted). The average hourly
                       rate for a BOM was $17.28 in 2015, $17.39 in 2016 and $18.21 in
                       (reference to exhibit omitted). Thus, the average overtime rate for a
                       BOM (at time and a half) would be calculated to be $25.92 in 2015,
                       $26.09 in 2016 and $27.32 in 2017.



           ¶Using the time period of two years set forth in plaintiff’s definition of the class,
                       the Court should consider the potential overtime worked by the BOMs
                       from June 29, 2015- June 29, 2017, containing approximately six
                       months in 2015, the full year in 2016 and six months in 2017.

           ¶The Court should likewise consider that each class member could have worked
                       10-12 hours off-the-clock, as alleged by plaintiff (and again, denied by
                       defendants).

           ¶Therefore, assuming each class member worked 12 hours of overtime per week,
                       the class members worked a total of $1,196,881.92 in overtime in the
                       six months in 2015, $2,328,062.88 in overtime in 2016, and
                       $1,210,385.28 in overtime in the six months in 2017, totaling
                       $4,735,330.08 in overtime. (footnote omitted)

           ¶Further, case law supports the inclusion of two additional years post-filing of the
                       Complaint for calculating potential liability for NJWHL claims.
                       Faltaous v. Johnson & Johnson,2007 WL 3256833, at *9 (D.N.J. Nov.
                       5, 2007) (Report and Recommendation, Falk, M.J., adopted in full by

                                              Page 10 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 11 of 68 PageID: 2846




                       Linares, C.J.); and Alegre v. Atl Ctrl. Logistics, 2015 WL 4607196, at
                       *3-4 (D.N.J. July 25, 2015) (Chesler J., citing Faltaous, supra). Thus,
                       using the 2017 number of BOMs and average overtime rate, an
                       additional two years of liability could amount to an additional
                       $4,841,541.12 in damages. (footnote omitted)


           ¶The total claimed unpaid wages through judgment is $9,576,871.(footnote
                       omitted).
                  (emphases included in original)

           29.    Considering there are 8 states other than New Jersey where Santander maintains

   and operates branches, it may be safely assumed the total claimed unpaid wages that Santander

   will owe the Nationwide Class will be in the tens of millions of dollars.

           30.    The classification status of the Nationwide Collective Class and Named Plaintiffs

   involves identical legal questions: Were Santander’s BOMs non-exempt employees such that

   Santander owes them: a) compensation for time worked over 40 hours in a workweek under the

   FLSA; and b) overtime compensation for hours worked over 40 in a workweek under the FLSA?

           31.    Plaintiff shares the same interests as the Nationwide Collective Class in that the

   outcome of this action will determine whether they are either exempt or non-exempt employees

   under the FLSA. Because the facts in this case are similar, if not altogether identical, the factual

   assessment and legal standards lend themselves to a collective action.

                                   CLASS ACTION ALLEGATIONS
                                     Class of New Jersey Employees

          32.     The foregoing paragraphs are incorporated herein as if set forth in full.

          33.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, NJ Named Plaintiffs

   bring their claim for relief to redress Defendant’s violations of the NJ Wage Laws on behalf of

   themselves and those similarly situated.


                                              Page 11 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 12 of 68 PageID: 2847




          15.     Specifically, NJ Named Plaintiffs seek to bring this action on behalf of all BOMs

   and those with substantially similar job duties by Santander at any time from June 29, 2015 through

   the entry of judgment and who worked in Santander’s branches located in New Jersey and who

   worked over 40 hours per week and worked “off the clock” without pay and were not paid overtime

   pay at a rate of one and one-half times their regular rate for all hours worked in excess of 40 hours

   during a workweek (hereinafter the proposed “NJ Class”).

          34.     NJ Named Plaintiffs and members of the NJ Class are similarly situated, have been

   subject to substantially similar pay provisions, and are all subject to Defendant’s unlawful policies

   and practices as described herein.

          35.     The class is so numerous that the joinder of all class members is impracticable,

   because the NJ Class, alone or along with Plaintiffs in states with similar law, is more than 40

   individuals.

          36.     The NJ Named Plaintiffs’ claims are typical of the claims of the NJ Class because

   NJ Named Plaintiffs, like all members of the NJ Class, were employed by Defendant during the

   Relevant Time Period in New Jersey (1) whom Defendant forced to work off-the-clock and (2)

   whom Defendant required to work more than 40 hours per workweek and then failed to pay proper

   overtime wages as required by New Jersey Wage Laws.

          37.     Similarly situated employees are known to Defendant, are readily identifiable by

   Defendant, and can be located through Defendant’s records.

          38.     Therefore, NJ Named Plaintiffs should be permitted to bring this action as a class

   action for and on behalf of themselves and those New Jersey employees similarly situated.

                                   Class of Pennsylvania Employees

          39.     The foregoing paragraphs are incorporated herein as if set forth in full.



                                               Page 12 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 13 of 68 PageID: 2848




          40.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, PA Named Plaintiff

   brings her claim for relief to redress Defendant’s violations of the PA Wage Laws on behalf of

   herself and those similarly situated.

          16.     Specifically, PA Named Plaintiff seek to bring this action on behalf of all BOMs

   and those with substantially similar job duties by Santander at any time from the three years prior

   to the filling of this action through the entry of judgment and who worked in Santander’s branches

   located in Pennsylvania and who worked over 40 hours per week and worked “off the clock”

   without pay and were not paid overtime pay at a rate of one and one-half times their regular rate

   for all hours worked in excess of 40 hours during a workweek (hereinafter the proposed “PA

   Class”).

          41.     PA Named Plaintiff and members of the PA Class are similarly situated, have been

   subject to substantially similar pay provisions, and are all subject to Defendant’s unlawful policies

   and practices as described herein.

          42.     The class is so numerous that the joinder of all class members is impracticable,

   because the PA Class, alone or along with Plaintiffs in states with similar law, is more than 40

   individuals.

          43.     The PA Named Plaintiff’s claims are typical of the claims of the PA Class because

   PA Named Plaintiff, like all members of the PA Class, was employed by Defendant during the

   Relevant Time Period in Pennsylvania (1) whom Defendant forced to work off-the-clock and (2)

   whom Defendant required to work more than 40 hours per workweek and then failed to pay proper

   overtime wages as required by PA Wage Laws.

          44.     Similarly situated employees are known to Defendant, are readily identifiable by

   Defendant, and can be located through Defendant’s records.



                                               Page 13 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 14 of 68 PageID: 2849




          45.     Therefore, PA Named Plaintiff should be permitted to bring this action as a class

   action for and on behalf of themselves and those Pennsylvania employees similarly situated.

                                     Class of New York Employees

          46.     The foregoing paragraphs are incorporated herein as if set forth in full.

          47.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, NY Named Plaintiff

   brings her claim for relief to redress Defendant’s violations of the NY Wage Laws on behalf of

   herself and those similarly situated.

          17.     Specifically, NY Named Plaintiff seek to bring this action on behalf of all BOMs

   and those with substantially similar job duties by Santander at any time from the six years prior to

   the filling of this action through the entry of judgment and who worked in Santander’s branches

   located in New York and who worked over 40 hours per week and worked “off the clock” without

   pay and were not paid overtime pay at a rate of one and one-half times their regular rate for all

   hours worked in excess of 40 hours during a workweek (hereinafter the proposed “NY Class”).

          48.     NY Named Plaintiff and members of the NY Class are similarly situated, have been

   subject to substantially similar pay provisions, and are all subject to Defendant’s unlawful policies

   and practices as described herein.

          49.     The class is so numerous that the joinder of all class members is impracticable,

   because the NY Class, alone or along with Plaintiffs in states with similar law, is more than 40

   individuals.

          50.     The NY Named Plaintiff’s claims are typical of the claims of the NY Class because

   NY Named Plaintiff, like all members of the NY Class, was employed by Defendant during the

   Relevant Time Period in New York (1) whom Defendant forced to work off-the-clock and (2)




                                               Page 14 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 15 of 68 PageID: 2850




   whom Defendant required to work more than 40 hours per workweek and then failed to pay proper

   overtime wages as required by NY Wage Laws.

          51.     Similarly situated employees are known to Defendant, are readily identifiable by

   Defendant, and can be located through Defendant’s records.

          52.     Therefore, NY Named Plaintiff should be permitted to bring this action as a class

   action for and on behalf of themselves and those New York employees similarly situated.

                                   Class of Massachusetts Employees

          53.     The foregoing paragraphs are incorporated herein as if set forth in full.

          54.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, MA Named Plaintiff

   brings her claim for relief to redress Defendant’s violations of the MA Wage Laws on behalf of

   herself and those similarly situated.

          18.     Specifically, MA Named Plaintiff seek to bring this action on behalf of all BOMs

   and those with substantially similar job duties by Santander at any time from the three years prior

   to the filling of this action through the entry of judgment and who worked in Santander’s branches

   located in New York and who worked over 40 hours per week and worked “off the clock” without

   pay and were not paid overtime pay at a rate of one and one-half times their regular rate for all

   hours worked in excess of 40 hours during a workweek (hereinafter the proposed “MA Class”).

          55.     MA Named Plaintiff and members of the MA Class are similarly situated, have

   been subject to substantially similar pay provisions, and are all subject to Defendant’s unlawful

   policies and practices as described herein.

          56.     The class is so numerous that the joinder of all class members is impracticable,

   because the MA Class, alone or along with Plaintiffs in states with similar law, is more than 40

   individuals.



                                                 Page 15 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 16 of 68 PageID: 2851




          57.     The MA Named Plaintiff’s claims are typical of the claims of the MA Class because

   MA Named Plaintiff, like all members of the MA Class, was employed by Defendant during the

   Relevant Time Period in Massachusetts (1) whom Defendant forced to work off-the-clock and (2)

   whom Defendant required to work more than 40 hours per workweek and then failed to pay proper

   overtime wages as required by MA Wage Laws.

          58.     Similarly situated employees are known to Defendant, are readily identifiable by

   Defendant, and can be located through Defendant’s records.

          59.     Therefore, MA Named Plaintiff should be permitted to bring this action as a class

   action for and on behalf of themselves and those Massachusetts employees similarly situated.

                                    Class of Connecticut Employees

          60.     The foregoing paragraphs are incorporated herein as if set forth in full.

          61.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, CT Named Plaintiff

   brings her claim for relief to redress Defendant’s violations of the CT Wage Laws on behalf of

   herself and those similarly situated.

          19.     Specifically, CT Named Plaintiff seek to bring this action on behalf of all BOMs

   and those with substantially similar job duties by Santander at any time from the three years prior

   to the filling of this action through the entry of judgment and who worked in Santander’s branches

   located in Connecticut and who worked over 40 hours per week and worked “off the clock” without

   pay and were not paid overtime pay at a rate of one and one-half times their regular rate for all

   hours worked in excess of 40 hours during a workweek (hereinafter the proposed “CT Class”).

          62.     CT Named Plaintiff and members of the CT Class are similarly situated, have been

   subject to substantially similar pay provisions, and are all subject to Defendant’s unlawful policies

   and practices as described herein.



                                               Page 16 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 17 of 68 PageID: 2852




          63.     The class is so numerous that the joinder of all class members is impracticable,

   because the CT Class, alone or along with Plaintiffs in states with similar law, is more than 40

   individuals.

          64.     The CT Named Plaintiff’s claims are typical of the claims of the CT Class because

   MA Named Plaintiff, like all members of the CT Class, was employed by Defendant during the

   Relevant Time Period in Massachusetts (1) whom Defendant forced to work off-the-clock and (2)

   whom Defendant required to work more than 40 hours per workweek and then failed to pay proper

   overtime wages as required by CT Wage Laws.

          65.     Similarly situated employees are known to Defendant, are readily identifiable by

   Defendant, and can be located through Defendant’s records.

          66.     Therefore, CT Named Plaintiff should be permitted to bring this action as a class

   action for and on behalf of themselves and those Connecticut employees similarly situated.

                                  Class of New Hampshire Employees

          67.     The foregoing paragraphs are incorporated herein as if set forth in full.

          68.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, NH Named Plaintiff

   brings her claim for relief to redress Defendant’s violations of the NH Wage Laws on behalf of

   herself and those similarly situated.

          20.     Specifically, NH Named Plaintiff seek to bring this action on behalf of all BOMs

   and those with substantially similar job duties by Santander at any time from the three years prior

   to the filling of this action through the entry of judgment and who worked in Santander’s branches

   located in New Hampshire and who worked over 40 hours per week and worked “off the clock”

   without pay and were not paid overtime pay at a rate of one and one-half times their regular rate

   for all hours worked in excess of 40 hours during a workweek (hereinafter the proposed “NH



                                              Page 17 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 18 of 68 PageID: 2853




   Class”).

          69.     NH Named Plaintiff and members of the NH Class are similarly situated, have been

   subject to substantially similar pay provisions, and are all subject to Defendant’s unlawful policies

   and practices as described herein.

          70.     The class is so numerous that the joinder of all class members is impracticable,

   because the NH Class, alone or along with Plaintiffs in states with similar law, is more than 40

   individuals.

          71.     The NH Named Plaintiff’s claims are typical of the claims of the NH Class because

   NH Named Plaintiff, like all members of the NH Class, was employed by Defendant during the

   Relevant Time Period in New Hampshire (1) whom Defendant forced to work off-the-clock and

   (2) whom Defendant required to work more than 40 hours per workweek and then failed to pay

   proper overtime wages as required by NH Wage Laws.

          72.     Similarly situated employees are known to Defendant, are readily identifiable by

   Defendant, and can be located through Defendant’s records.

          73.     Therefore, NH Named Plaintiff should be permitted to bring this action as a class

   action for and on behalf of themselves and those New Hampshire employees similarly situated.

                                     FACTUAL BACKGROUND


          21.     Named Plaintiffs, and members of the Nationwide Collective Class, CT Class, MA

   Class, NH Class, NJ Class, NY Class, and PA Class (collectively “All Putative Collective and

   Class Members”), were subjected to Santander’s policies and practices placed in effect to not pay

   overtime which had the reasonably foreseeable effect of dissuading, deterring, discouraging,

   intimidating and/or coercing Named Plaintiffs and All Putative Collective and Class Members

   from reporting overtime hours worked while at the same time compelling Plaintiff and All Putative


                                               Page 18 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 19 of 68 PageID: 2854




   Collective and Class Members to work “off the clock” to avoid triggering overtime wages at a rate

   of one and one-half times their regular rate for hours worked in excess of 40 hours during a

   workweek, all in violation of FLSA and state law.

          22.     Work that is “off the clock” is defined herein as any work done for an employer

   which is not compensated and is not counted towards workers’ weekly hours for overtime pay

   purposes. The FLSA defines the terms “employ” to include the words “suffer or permit to work.”

   This means work not required or requested by the employer but is allowed or permitted by the

   employer to be performed is work time that must be paid for by the employer. For example, an

   employee may voluntarily continue to work at the end of the shift to finish an assigned task or to

   correct errors. The reason is immaterial. The hours are work time and are compensable.

                III.   GENERAL ALLEGATIONS

          23.     Santander employs several different types of workers, including but not limited to,

   BOMs, and other corporate employees.

          24.     The job duties of a BOM include:

                  (a) processing customer transactions;

                  (b) count and balance cash vault;

                  (c) inventory control and organizing incoming materials;

                  (d) place work orders;

                  (e) order and verify weekly cash shipment;

                  (f) screen, prioritize and route incoming documents and calls;

                  (g) report production to the district executive;

                  (h) satisfying sales quotas for opening new accounts;

                  (i) assisting and supervising tellers;



                                               Page 19 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 20 of 68 PageID: 2855




                  (j) auditing tellers;

                  (k) proving teller boxes;

                  (l) vault custodian duties;

                  (m) performing bank opening duties;

                  (n) participating in BOM conference calls;

                  (o) attending training outside the branch;

                  (p) attending various meetings in and outside the branch; and

                  (q) organizing and attending marketing events outside the branch.

          25.     Named Plaintiffs’ and All Putative Collective and Class Members’ duties as a BOM

   did not include hiring, firing, managing, or disciplining other employees.

          26.     Named Plaintiffs’ and All Putative Collective and Class Members did not exercise

   a meaningful degree of independent discretion with respect to the exercise of their duties as a

   BOM.

          27.     Named Plaintiffs’ and All Putative Collective and Class Members were not

   employed in an executive, administrative, or professional capacity by Defendant.

          28.     Named Plaintiffs’ and All Putative Collective and Class Members were not

   employees whose suggestions and recommendations as to the hiring or firing and as to the

   advancement of or any other change of status of other employees would be given any weight by

   Defendant.

          29.     Thus, Named Plaintiffs’ and All Putative Collective and Class Members were non-

   exempt employees throughout the period of their employment who should have been paid by the

   Defendant for all time worked including overtime for hours worked in excess of 40 hours per week.

          30.     Consistent with Santander’s policy, pattern and/or practice, Named Plaintiffs’ and



                                                Page 20 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 21 of 68 PageID: 2856




   All Putative Collective and Class Members, regularly worked as a BOM in excess of 40 hours per

   workweek with each hour over 40 being unpaid and “off the clock” without pay, inclusive of not

   being paid a legally required overtime rate of 1.5 times her regular rate of compensation for the

   hours they worked in excess of 40 per workweek.

           31.     Santander knew that failing to pay Named Plaintiffs’ and All Putative Collective

   and Class Members for hours worked in excess of 40 per workweek and failure to pay overtime

   pay would financially injure Named Plaintiffs and the other BOMs and violate the FLSA, and state

   laws.


        VI.        SPECIFIC ALLEGATIONS DEMONSTRATING THAT SAME OR
                   SIMILAR QUESTIONS OF FACT AND LAW ARE COMMON AND
                   TYPICAL TO NAMED PLAINTIFFS AND ALL PUTATIVE
                   COLLECTIVE AND CLASS MEMBERS.


           32.     Santander had an unwritten policy, custom and practice of dissuading employees

   from reporting overtime hours by subjecting employees who worked overtime to discipline

   including verbal and written reprimands up to termination from employment. If a branch reported

   overtime hours, the branch would be questioned by Santander corporate management as to why

   the overtime was necessary.

           33.     As a teller, Plaintiff Sanchez reported directly to BOM Archana Hajarnis

   (“Hajarnis”).

           34.     While working as a teller, Plaintiff Sanchez witnessed Hajarnis working off the

   clock, i.e. working without compensation, in order to adequately perform her responsibilities as

   BOM.

           35.     In or about February 2016, Plaintiff was promoted to a BOM.

           36.     In or about January-February 2016, Santander required Plaintiff Sanchez to attend


                                              Page 21 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 22 of 68 PageID: 2857




   BOM Training in Staten Island, New York.

          37.     BOMs employed by Santander from various states, including New York and New

   Jersey, were present at this training. During the training, BOMs openly discussed in front of

   Plaintiff the fact that Santander’s mandated policies and job duties for BOMs forced them to

   frequently work off the clock.

          38.     Though the Named Plaintiffs worked in different branches located in different

   states and operating under different local managers, each was required to work significant hours

   off-the-clock to significantly reduce the reported overtime, and accordingly, the overtime paid by

   Defendant.

          39.     Each of Santander’s branches receives a scorecard rating the branch’s performance.

          40.     The scorecard was used in part to calculate branch manager bonus pay.

          41.     The scorecard rating could be adversely affected by overtime hours worked by non-

   exempt staff at the bank.

          42.     Understaffing at Santander branches was a chronic problem, and made it virtually

   impossible for to BOMs to complete all their duties in a reasonably effective manner within a 40

   hour workweek.

          43.     Because of the short staffing and the prohibition on working overtime, Sanchez felt

   compelled to work 10-12 hours per week off the clock, i.e., uncompensated, so that the branch

   would be able to effectively serve its customers.

          44.     BOMs frequently complained to management that they were understaffed and that

   they were working off-the-clock.

          45.     Throughout the Relevant Time Period, Santander maintained policies and

   procedures requiring Named Plaintiffs and All Putative Collective and Class Members to report



                                              Page 22 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 23 of 68 PageID: 2858




   their daily start and stop times, as well as their lunch breaks, and any overtime hours. Santander

   claimed its policies were in place to ensure Named Plaintiffs and similarly situated BOMs were

   compensated for all hours worked, including pay for all overtime hours. However, Santander

   branch and corporate level management had actual or constructive notice and knowledge that these

   policies were not being adhered to, yet failed to take remedial action to ensure that the policies

   were enforced.

          46.       Throughout the Liability Period, Santander had in place a Scorecard Policy for its

   BOMs which penalized or reduced BOM compensation when overtime hours were worked and

   reported.

          47.       When combined with the time required to perform her/their duties as a BOM

   reasonably and effectively, Santander’s Scorecard Policy which penalized or reduced BOM

   compensation when overtime hours were worked and reported had the reasonably foreseeable

   effect of dissuading, deterring, discouraging, intimidating and/or coercing BOMs from reporting

   overtime hours worked while at the same time compelling BOMs to work off the clock to avoid

   triggering overtime pay. Santander branch and corporate level management had actual or

   constructive notice and knowledge of the foregoing circumstances, but failed to correct this

   unlawful practice of working off the clock.

          48.       Throughout the Relevant Time Period, Santander also had in effect a Cross Selling

   Policy for its BOMs, which penalized or reduced their compensation if they did not meet mandated

   account opening/sales targets or quotas.

          49.       When combined with the time required to perform her/their duties as a BOM

   reasonably and effectively, and Santander’s previously mentioned Scorecard Policy, Santander’s

   Cross Selling Policy which penalized BOMs by reducing their compensation if they did not meet



                                               Page 23 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 24 of 68 PageID: 2859




   mandated account opening/sales targets or quotas had the reasonably foreseeable effect of

   dissuading, deterring, discouraging, intimidating and/or coercing Named Plaintiffs and All

   Putative Collective and Class Members from reporting overtime hours worked while at the same

   time compelling Named Plaintiffs and All Putative Collective and Class Members to work off the

   clock to avoid triggering overtime pay. Santander branch and corporate level management had

   actual or constructive notice and knowledge of the foregoing circumstances, but failed to correct

   this unlawful practice of working off the clock.

          50.     Throughout the Relevant Time Period, Santander has had in effect a “Feet on the

   Street” Policy for its BOMs, including Named Plaintiffs and All Putative Collective and Class

   Members, which required BOMs to leave the branch to market Santander’s products and services

   with local businesses.

          51.     When combined with the time required to perform her/their duties as a BOM

   reasonably and effectively, and Santander’s previously mentioned Scorecard Policy and Cross

   Selling Policy, Santander’s Feet on the Street Policy requiring BOMs to leave the branch to market

   Santander’s products and services with local businesses had the reasonably foreseeable effect of

   dissuading, deterring, discouraging, intimidating and/or coercing Named Plaintiffs and All

   Putative Collective and Class Members from reporting overtime hours worked while at the same

   time compelling Named Plaintiffs and All Putative Collective and Class Members to work off the

   clock to avoid triggering overtime pay. Santander branch and corporate level management had

   actual or constructive notice and knowledge of the foregoing circumstances, but failed to correct

   this unlawful practice of working off the clock.

          52.     Additionally, throughout the Relevant Time Period, Santander held “Jump Start

   Meetings” which the BOMs were to attend before the branch opened for business to discuss the



                                              Page 24 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 25 of 68 PageID: 2860




   agenda for the day. These meetings generally took place at approximately 8:30 a.m.

          53.     When combined with the time required to perform her/their duties as a BOM

   reasonably and effectively, and Santander’s previously mentioned Scorecard Policy, Cross Selling

   Policy, and Feet on the Street Policy, attendance at Santander’s Jump Start Meetings had the

   reasonably foreseeable effect of dissuading, deterring, discouraging, intimidating and/or coercing

   Named Plaintiffs and All Putative Collective and Class Members from reporting overtime hours

   worked while at the same time compelling Named Plaintiffs and All Putative Collective and Class

   Members to work off the clock to avoid triggering overtime pay. Santander branch and corporate

   level management had actual or constructive notice and knowledge of the foregoing circumstances,

   but failed to correct this unlawful practice of working off the clock.

          54.     Throughout the Liability Period, Santander has had in effect policies and/or

   procedures mandating BOMs to participate in conference calls once per week. These conference

   calls generally took place at approximately 8:00 a.m.

          55.     When combined with the time required to perform her/their duties as a BOM

   reasonably and effectively, and Santander’s previously mentioned Scorecard Policy, Cross Selling

   Policy, Feet on the Street Policy, and attendance at Santander’s Jump Start Meetings, Santander’s

   practice of requiring Plaintiff and the putative class of BOMs to participating in conference calls

   once per week starting at 8 a.m. had the reasonably foreseeable effect of dissuading, deterring,

   discouraging, intimidating and/or coercing Plaintiff and the putative class of BOMs from reporting

   overtime hours worked while at the same time compelling Plaintiff and the putative class of BOMs

   to work off the clock to avoid triggering overtime pay. Santander branch and corporate level

   management had actual or constructive notice and knowledge of the foregoing circumstances, but

   failed to correct this unlawful practice of working off the clock.



                                               Page 25 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 26 of 68 PageID: 2861




           56.        Throughout the Liability Period, Santander has had in effect a policy and/or

   procedure which mandates the BOMs to attend weekly operations meetings to discuss their cross-

   selling efforts.

           57.        When combined with the time required to perform her/their duties as a BOM

   reasonably and effectively, and Santander’s previously mentioned Scorecard Policy, Cross Selling

   Policy, Feet on the Street Policy, attendance at Santander’s Jump Start Meetings, and Santander’s

   practice of requiring BOMs to participating in conference calls once per week started at 8 a.m.,

   Santander’s practice of requiring Plaintiff and the putative class of BOMs to participate in weekly

   Operations meetings had the reasonably foreseeable effect of dissuading, deterring, discouraging,

   intimidating and/or coercing BOMs from reporting overtime hours worked while at the same time

   compelling Plaintiff and the putative class of BOMs to work off the clock to avoid triggering

   overtime pay. Santander branch and corporate level management had actual or constructive notice

   and knowledge of the foregoing circumstances, but failed to correct this unlawful practice of

   working off the clock.

           58.        Throughout the Relevant Time Period, Santander has had in effect a policy and/or

   procedure which mandates the BOMs to act as Vault Custodian. This required the BOMs to be

   present at the branch before it opened and after it closed each day.

           59.        When combined with Santander’s previously mentioned Scorecard Policy, Cross

   Selling Policy, Feet on the Street Policy, attendance at Santander’s Jump Start Meetings,

   Santander’s practice of requiring BOMs to participating in conference calls once per week started

   at 8 a.m., and Santander’s practice of requiring BOMs to participate in Operations Meetings,

   Santander’s practice of requiring BOMs to act as Vault Custodians thereby compelling them to be

   at the branch before it opened and after it closed each day, had the reasonably foreseeable effect



                                                Page 26 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 27 of 68 PageID: 2862




   of dissuading, deterring, discouraging, intimidating and/or coercing Named Plaintiffs and All

   Putative Collective and Class Members from reporting overtime hours worked while at the same

   time compelling Named Plaintiffs and All Putative Collective and Class Members to work off the

   clock to avoid triggering overtime pay. Santander branch and corporate level management had

   actual or constructive notice and knowledge of the foregoing circumstances, but failed to correct

   this unlawful practice of working off the clock.

          60.       Throughout the Relevant Time Period, Santander has had in effect a policy, custom

   or practice requiring BOMs, like Plaintiff and those similarly situated, to perform off site visits to

   open accounts for customers.

          61.       When combined with the time required to perform her/their duties as a BOM

   reasonably and effectively, and Santander’s previously mentioned Scorecard Policy, Cross Selling

   Policy, Feet on the Street Policy, attendance at Santander’s Jump Start Meetings, Santander’s

   practice of requiring BOMs to participating in conference calls once per week started at 8 a.m.,

   Santander’s practice of requiring BOMs to participate in Operations Meetings, and Santander’s

   practice of requiring BOMs to act as Vault Custodians, Santander’s practice requiring BOMs to

   perform off site visits had the reasonably foreseeable effect of dissuading, deterring, discouraging,

   intimidating and/or coercing Named Plaintiffs and All Putative Collective and Class Members

   from reporting overtime hours worked while at the same time compelling Named Plaintiffs and

   All Putative Collective and Class Members to work off the clock to avoid triggering overtime pay.

   Santander branch and corporate level management had actual or constructive notice and

   knowledge of the foregoing circumstances, but failed to correct this unlawful practice of working

   off the clock.

          62.       Throughout the Relevant Time Period, Santander has had in effect a policy, custom



                                               Page 27 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 28 of 68 PageID: 2863




   or practice of requiring BOMs to assist tellers with closing their teller box. This approximately

   took between a half hour to an hour and occurs after the branch closes.

          63.     When combined with the time required to perform her/their duties as a BOM

   reasonably and effectively, Santander’s previously mentioned Scorecard Policy, Cross Selling

   Policy, Feet on the Street Policy, attendance at Santander’s Jump Start Meetings, Santander’s

   practice of requiring BOMs to participating in conference calls once per week started at 8 a.m.,

   Santander’s practice of requiring BOMs to participate in Operations Meetings, and Santander’s

   practice of requiring BOMs to act as Vault Custodians, and Santander’s practice requiring BOMs

   to perform off site visits, Santander’s policy, custom or practice of requiring BOMs to assist tellers

   with closing their teller box which typically took place a half hour to an hour after the branch

   closes, had the reasonably foreseeable effect of dissuading, deterring, discouraging, intimidating

   and/or coercing Named Plaintiffs and All Putative Collective and Class Members from reporting

   overtime hours worked while at the same time compelling Named Plaintiffs and All Putative

   Collective and Class Members to work off the clock to avoid triggering overtime pay. Santander

   branch and corporate level management had actual or constructive notice and knowledge of the

   foregoing circumstances, but failed to correct this unlawful practice of working off the clock.

          64.     Throughout the Relevant Time Period, Santander has had in effect a Performance

   Improvement Plan (PIP) Policy requiring BOMs to be disciplined, up to and including termination,

   if they do not meet Santander’s quotas, goals and/or targets.

          65.     Failure to meet Santander’s quarterly goals, would also result in a lower score for

   the branch and could result in discipline, such as counseling, written reprimands, and even

   termination which had the reasonably foreseeable effect of dissuading, deterring, discouraging,

   intimidating and/or coercing Named Plaintiffs and All Putative Collective and Class Members



                                               Page 28 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 29 of 68 PageID: 2864




   from reporting overtime hours worked while at the same time compelling Named Plaintiffs and

   All Putative Collective and Class Members to work off the clock to avoid triggering overtime pay.

   Santander branch and corporate level management had actual or constructive notice and

   knowledge of this, but failed to correct this unlawful practice of working off the clock. Santander

   branch and corporate level management had actual or constructive notice and knowledge of the

   foregoing circumstances, but failed to correct this unlawful practice of working off the clock.

          66.       Throughout the Relevant Time Period, Santander has had in effect a disciplinary

   policy requiring BOMs be disciplined, up to and including termination, if they reported overtime

   hours which had the reasonably foreseeable effect of dissuading, deterring, discouraging,

   intimidating and/or coercing Named Plaintiffs and All Putative Collective and Class Members

   from reporting overtime hours worked while at the same time compelling Named Plaintiffs and

   All Putative Collective and Class Members to work off the clock to avoid triggering overtime pay.

   Santander branch and corporate level management had actual or constructive notice and

   knowledge of the foregoing circumstances, but failed to correct this unlawful practice of working

   off the clock.

          67.       Santander directed Plaintiff and others similarly situated BOMs to take daily a one-

   half hour unpaid lunch break. However, due to high levels of customer activity and the other

   hereinabove described duties and responsibilities of the BOMs, it was reasonably foreseeable

   Named Plaintiffs and All Putative Collective and Class Members, were not able to perform all of

   their tasks in a reasonable and effective manner while also taking a daily lunch break. Therefore,

   Named Plaintiffs and All Putative Collective and Class Members would work during their lunch

   breaks. Santander branch and corporate level management had actual or constructive notice and

   knowledge of the foregoing circumstances, but failed to correct this unlawful practice of working



                                                Page 29 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 30 of 68 PageID: 2865




   off the clock.

          68.       Throughout the Liability Period, Santander knowingly and willfully failed to

   comply with the pay and overtime pay requirements of FLSA and state law.

          69.       Instead of enforcing Santander’s written policies mandating compliance with

   federal and state wage and hour laws, Santander management instead knowingly and willfully

   discouraged its employees from recording and submitting accurate timecards reflecting true and

   accurate hours worked.

          70.       Throughout the Liability Period, Santander knowingly and willfully failed to

   comply with the overtime pay requirements of FLSA and state law, by permitting Named Plaintiffs

   and All Putative Collective and Class Members and to perform work for Santander off the clock

   and in doing so likewise failed to pay Named Plaintiffs and All Putative Collective and Class

   Members all wages due, including but not limited to overtime wages for all the hours worked in

   excess of forty (40) hours in a workweek at the rate of one and one-half times their regular rate of

   pay.

          71.       The foregoing facts well establish that the Nationwide Collective, and the CT Class,

   MA Class, NH Class, NJ Class, NY Class, and PA Class, are sufficiently numerous in size, and

   present questions of law and fact common and typical to both, that is, BOMS being subject to

   Santander policies and practices having the reasonably foreseeable effect of dissuading, deterring,

   discouraging, intimidating and/or coercing Named Plaintiffs and All Putative Collective and Class

   Members from reporting overtime hours worked while at the same time compelling Named

   Plaintiffs and All Putative Collective and Class Members to work off the clock to avoid triggering

   overtime pay at a rate of one and one-half times their regular rate for hours worked in excess of 40

   hours during a workweek, all in violation of FLSA and state law. Santander branch and corporate



                                                Page 30 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 31 of 68 PageID: 2866




   level management had actual or constructive notice and knowledge that these policies were not

   being adhered to, yet failed to take remedial action to ensure that the policies were enforced.

          VII.    AS TO PLAINTIFF SANCHEZ’S PENDENT NJ STATE CLAIMS
                  ALLEGING DISCRIMINATION, WHISTLEBLOWING,
                  WORKERS COMPENSATION RETALIATION, FRAUD &
                  PROMISSORY ESTOPPEL.


          72.     Plaintiff Sanchez also brings individual pendent states claims of sexual harassment

   and disability discrimination in violation of New Jersey’s Law Against Discrimination (LAD),

   N.J.S.A., 10:5-1, et. al. unlawful retaliation in violation of New Jersey Conscientious Employee

   Protection Act (CEPA), N.J.S.A., 34:19-1, et. seq., retaliation in violation of New Jersey’s

   Workers Compensation Laws (WCL), N.J.S.A. 34:15-39.1, intentional infliction of emotional

   harm, constructive discharge, fraudulent inducement and promissory estoppel against Santander

   and individual Defendants Ghous Agha, Nadia Joseph, and Kristen Rimek. Specifically, Plaintiff

   Sanchez alleges that while working as a BOM at Santander’s branch office located at 920 Route

   9, South Amboy, New Jersey, she was the victim of the following:



          a.      Sexual Harassment – After Co-Defendant Ghous Agha began working for

                  Santander a teller, he began to subject Crystal Sanchez to unwelcome

                  sexually offensive and gender based behavior. Despite Sanchez informing

                  Co-Defendants Kristen Rimek (Branch Manager), Nadia Joseph (District

                  Manager) and Santander’s HR Department of Agha’s unwelcome, sexually

                  offensive and gender inappropriate behavior, they failed to undertake timely

                  and reasonable measures to put a stop to the sexual harassment and hostile

                  work environment Agha created for Sanchez.



                                              Page 31 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 32 of 68 PageID: 2867




         b.    Whistleblowing Claims - Sanchez disclosed to Defendants Rimek, Joseph

               and Santander her reasonable belief that Agha was the cause of the depletion

               of large denominations of money in Santander’s vault, that is, he was

               embezzling and otherwise stealing money from the bank. Sanchez suffered

               retaliation for having disclosed the theft of money committed by Agha. For

               instance, by the time the second quarter of 2016 ended, Sanchez had opened

               close to 50 new bank accounts. When she received her incentive bonus,

               Sanchez discovered that she had only been paid a bonus for about 24

               accounts and did not receive the bonus BOMs get quarterly.


         c.    Disability Discrimination - Because Santander, Joseph, and Rimek failed to

               provide Sanchez with a reasonable accommodation of an authorized

               medical leave so that she could receive treatment for her work-related stress

               and anxiety symptoms and need for medical treatment, Sanchez’s medical

               condition further worsened and eventually became disabling.

         d.    Workers Compensation Retaliation - Joseph told Sanchez and Rimek that

               they were not to discuss Sanchez’s medical condition otherwise Joseph and

               Rimek would be required to report Sanchez’s medical condition to the

               bank’s HR Department and the bank’s workers’ compensation carrier.

               Thereafter, Sanchez reasonably felt compelled to deal with her medical

               condition on her own, and to not seek help from her employer for fear of

               facing the wrath of Joseph and an adverse employment action. However,

               Sanchez continued to update Rimek regarding Sanchez’s ongoing and

               worsening physical, mental, and emotional condition. Because Santander

                                           Page 32 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 33 of 68 PageID: 2868




                  failed to provide Sanchez with workers’ compensation benefits after she

                  informed Joseph and Rimek of her work-related stress and anxiety

                  symptoms and need for medical treatment, Sanchez’s medical condition

                  further worsened and eventually became disabling.

            e..Intentional Infliction of Emotional Harm/Constructive Discharge/Emotional

                  Distress Disability - Because of the unlawful conduct of Santander, Agha,

                  Joseph and Rimek, Sanchez’s work conditions became intolerable with her

                  experiencing memory loss, blurred vision, blackouts of her visions, and loss

                  of cognitive and motor functions. For example, she was frequently unable

                  to stand up or walk straight without stumbling around or into walls, and she

                  had problems talking without forgetting what she was saying, or

                  involuntarily switching between English and Spanish in conversations at

                  work. Consequently, Sanchez felt compelled to inform Joseph and Rimek

                  that she was resigning her position of employment with the bank effective

                  close of business on Friday, August 5, Rimek advised Sanchez she could

                  return to work at the branch in the future.


       f.         Fraudulent Inducement/Promissory Estoppel - Santander and Joseph

                  reneged on their promise to increase Sanchez’s hourly pay to $16.00/hour

                  in six months if she accepted the position of BOM. Santander and Joseph

                  made misrepresentations to Sanchez solely to induce Sanchez into

                  accepting the BOM position for a lower rate of pay than Sanchez wanted.

                  Because of Joseph’s intentional and knowing misrepresentations, Sanchez

                  has and continues to sustain economic loss and suffer from severe mental


                                              Page 33 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 34 of 68 PageID: 2869




                   and emotional distress

        VIII.      ALLEGATIONS AS TO PLAINTIFF SANCHEZ’S PENDENT
                   STATE CLAIMS ALLEGING VIOLATIONS OF LAD, CEPA,
                   WORKERS COMP. RETALIATION, FRAUD, PROMISSORY
                   ESTOPPEL AND INTENTIONAL INFLICTION OF EMOTIONAL
                   HARM.

                     A. ALLEGATIONS OF SEXUAL HARASSMENT.

          73.      Towards the end of February 2016, Ghous Agha was hired as a bank teller.

          74.      As BOM, Plaintiff Sanchez Sanchez supervised Agha.

          75.      After Agha began working for Santander, he subjected Sanchez to unwelcome

   sexually offensive gender based behavior including, but not limited to, the following:

                ● Repeatedly offering to buy Sanchez food after she told him not to do so;

                ● Repeatedly making sexually offensive and unwelcome remarks about Sanchez’s

                   body including her legs, buttock, face, and petite shape;

                ● Offering to rub hot oil on Sanchez’s body; and

                ● Being rude, annoying, disrespectful, and insubordinate towards Sanchez such as

                   telling her she was “too serious” and should learn to have “fun,” and telling

                   customers how he hated Sanchez as his supervisor because he hates having to report

                   to a female just a few years older than him.

          76.      Sanchez reported Agha’s sexually offensive and gender inappropriate behavior to

   Branch Manager Rimek.

          77.      Because of Agha’s sexually offensive and gender inappropriate behavior, Sanchez

   requested Rimek to put a stop to Agha’s sexual harassment of her.

          78.      Despite Sanchez requesting Rimek to take remedial action against Agha, Rimek

   did not.

                                               Page 34 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 35 of 68 PageID: 2870




          79.    Despite reporting Agha’s unwelcome, sexually offensive and gender inappropriate

   behavior to Branch Manager Rimek, Rimek failed to undertake timely and reasonable measures to

   put a stop to the sexual harassment and hostile work environment Agha created for Sanchez.

          80.    Upon information and belief, Rimek informed District Manager Joseph of Sanchez

   complaining that Agha was subjecting her to unwelcome, sexually offensive and gender

   inappropriate behavior.

          81.    Despite Joseph learning of Agha’s sexually offensive and gender inappropriate

   behavior, Joseph failed to undertake timely and reasonable measures to put a stop to the sexual

   harassment and hostile work environment Agha created for Sanchez.

          82.    Upon information and belief, Rimek informed Santander’s Human Resources

   Department (HR) of Sanchez complaining that Agha was subjecting her to sexually offensive and

   gender inappropriate behavior.

          83.    Other than giving Agha a written warning, which did not stop his sexually offensive

   and gender inappropriate behavior, Santander failed to undertake timely and reasonable measures

   to put a stop to the sexual harassment and hostile work environment Agha created for Sanchez.

          84.    Santander failed to engage in a timely and effective investigation of complaints of

   sex and/or gender based harassment brought to its attention by Sanchez.

          85.    Joseph failed to engage in a timely and effective investigation of complaints of sex

   and/or gender based harassment brought to its attention by Sanchez.

          86.    Rimek failed to engage in a timely and effective investigation of complaints of sex

   and/or gender based harassment brought to its attention by Sanchez.

          87.    Agha’s sexually offensive and gender inappropriate behavior towards Sanchez

   caused Sanchez great mental and emotional distress.



                                             Page 35 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 36 of 68 PageID: 2871




          88.     The failure of Rimek, Joseph, and Santander to undertake timely and reasonable

   measures to put a stop to the sexual harassment and hostile work environment Agha created for

   Sanchez, Sanchez has and continues to suffer from great mental and emotional distress.

          89.     Because of Agha’s sexually offensive and gender inappropriate behavior towards

   Sanchez and the failure of Rimek, Joseph, and Santander to undertake timely and reasonable

   measures to put a stop to the sexual harassment and hostile work environment Agha created for

   Sanchez, Sanchez suffered mental and emotional distress, became physically ill, and was required

   to seek medical evaluation and treatment.

      B. ALLEGATIONS AS TO PLAINTIFF SANCHEZ’S WHISTLEBLOWING CLAIM.

          90.     When Agha started working as a teller, Sanchez noticed bills in large

   denominations stored in the vault were depleting at an alarming rate and the money was not lasting

   the full week as it usually did. Sanchez reported to Rimek her suspicions that Agha was the cause

   of the depletion of large denominations in the vault, that is, he was embezzling money from the

   bank. To confirm her suspicions, Sanchez informed Rimek that she would arrange for Agha to

   come to work on a day he did not normally work so that she could audit him.

          91.     On the date of Agha’s audit, Sanchez instructed him not to open his cash drawer at

   his teller window after which she left him to inform Rimek that she would be auditing Agha’s cash

   drawer.

          92.     When Sanchez returned to Agha’s teller window to perform the audit, Agha had

   left. A few minutes later Sanchez received a text message from Agha stating he forced balanced

   his cash drawer.

          93.     Sanchez reported what had occurred to Rimek and requested her to audit Agha’s

   cash box under dual control.



                                               Page 36 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 37 of 68 PageID: 2872




             94.     Agha never returned to work at Santander.

             95.     Thereafter, Sanchez and Rimek performed a dual control audit of Agha’s cash

   drawer and discovered almost $8,000.00 was missing. The results of the audit were reported to

   Santander’s compliance office.

             96.     A few weeks later, Rimek informed Sanchez that HR had contacted her, and asked

   if Agha had ever complimented Sanchez or shown a romantic interest in Sanchez.

             97.     Rimek advised Sanchez that Rimek had informed HR of Sanchez’s sexual

   harassment complaints against Agha and their suspicions that Agha had embezzled money from

   the bank.

             98.     Several days after her conversation with Rimek, HR came to the branch to question

   Sanchez. They told her that Agha had made multiple accusations against her, including an

   allegation that Sanchez had sexually harassed Agha and at one point tried to have sex with him,

   but he refused.

             99.     HR also informed Sanchez of Agha’s claim that Sanchez was a racist and that the

   audit of his cash drawer was nothing more than a set up by Sanchez to make him look bad in the

   eyes of the bank.

             100.    Sanchez informed HR that all of Agha’s claims were nothing more than outlandish

   lies.

             101.    HR instructed Sanchez she was not to talk to anyone about Agha’s claims or HR’s

   investigation, and if she did so, Sanchez would be subject to an immediate job termination.

             102.    HR made Sanchez feel as if she had done something wrong and Agha was the true

   victim.

             103.    Following her instructions with HR, management and coworkers questioned



                                                Page 37 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 38 of 68 PageID: 2873




   Sanchez asking if Agha’s allegations were true. For example, Rimek was present when the

   Regional Operations Manager Stephanie Stone asked Sanchez if Agha’s allegations about her

   attempting to have sex with him were true.

           104.    Sanchez could not respond to the Regional Operations Manager or anyone else

   asking her questions about Agha’s claims because to do so would have violated HR’s instructions

   to her and risk the loss of her job.

           105.    Making Sanchez’s work environment even more hostile, Rimek warned Sanchez to

   be “careful” because she was being “watched.”

           106.    Thereafter, Rimek informed Sanchez that she learned from speaking with someone

   at Capital One, Agha’s prior employer, that they believed Agha had stolen money from Capital

   One while working for them.

           107.    Apparently, Santander did not do an adequate background and reference check

   before hiring Agha. Had they done so, Agha would not have been hired and Sanchez would not

   have had to endure the malicious, wanton, harassing, and willful behavior he directed at her.

           108.    Santander and its HR Department never informed Sanchez that the retaliatory false

   accusations Agha made against her were found to be without merit. Because of this willfully

   indifferent omission on the part of Santander, Sanchez has and continues to suffer from severe

   mental and emotional distress.

           109.    Sanchez later learned from Rimek that Santander had never reported Agha’s theft

   of monies from the bank to the police.

           110.    Sanchez suffered retaliation for having disclosed the theft of money committed by

   Agha. For instance, by the time the second quarter of 2016 ended, Sanchez had opened close to 50

   new bank accounts. When she received her incentive bonus, Sanchez discovered that she had only



                                              Page 38 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 39 of 68 PageID: 2874




   been paid a bonus for about 24 accounts and did not receive the bonus BOMs get quarterly.

             111.    When Sanchez went to Rimek and questioned why she had not been given an

   incentive bonus commensurate with opening close to 50 new bank accounts, she was told it was

   because the bank employee who opened the accounts on the system made too many errors.

             112.    Because of Santander’s retaliatory conduct, Sanchez has and continues to sustain

   economic loss and suffer from severe mental and emotional distress.

        C.          ALLEGATIONS AS TO PLAINTIFF SANCHEZ’S CLAIMS                                    OF
                    FRAUDULENT INDUCEMENT AND PROMISSORY ESTOPPEL.

             113.    Before accepting the position of BOM in or about February 2016, Sanchez engaged

   in negotiations with Joseph regarding what the position’s pay rate would be.

             114.    Sanchez believed that the offered pay rate was insufficient considering the duties,

   responsibilities and understaffing at the branch; she had performed the duties of the position out

   of title for the two months prior and was practically performing the jobs of two to three employees

             115.    at all times. As such, Sanchez emphasized from the very beginning of negotiations

   that pay was her primary concern.

             116.    Sanchez initially requested pay at the rate of $16.00/hour, which she learned was

   the minimum standard rate of pay for the position.

             117.    Joseph refused and countered with approximately $14.03/hour.

             118.    It was eventually agreed between Sanchez and Joseph that Sanchez would begin

   working for $14.81/hour subject to and with the express understanding Sanchez would receive a

   raise of $16.00/hour in six months so long as she doubled her sales and maintained sound

   operations within the branch as she had been.

             119.    For the next six months, Sanchez worked tirelessly and effectively for Santander.

             120.    Sanchez more than doubled her sales and maintained excellent bank operation,


                                                Page 39 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 40 of 68 PageID: 2875




   despite her worsening medical condition and the inadequate assistance.

            121.   Shortly before the six-month period ended, Sanchez asked Joseph if she would be

   receiving the raise since she met her end of the negotiated bargain.

            122.   In response, Joseph tried to manipulate and intimidate Sanchez by asking her what

   Sanchez would do if Joseph refused to give her the promised raise, and why she shouldn’t expect

   Sanchez to come back in another six months and demand another raise (as was her lawful right).

            123.   Despite the clear promise and agreement between them, Joseph reneged on her

   promise and breached their agreement by refusing to grant Sanchez the raise.

            124.   Joseph made misrepresentations to Sanchez solely to induce Sanchez into accepting

   the BOM position for a lower rate of pay than Sanchez wanted.

            125.   Because of Joseph’s intentional and knowing misrepresentations, Sanchez has and

   continues to sustain economic loss and suffer from severe mental and emotional distress.

       D.          ALLEGATIONS AS TO PLAINTIFF SANCHEZ’S CLAIMS FOR
                   DISABILITY   DISCRIMINATION     AND    WORKERS’
                   COMPENSATION CLAIM INTERFERENCE AND RETALIATION.

            126.   On April 13, 2016, Sanchez requested a day off work from Rimek so that she could

   seek medical treatment. She went to JFK Medical Center where she was diagnosed with vertigo,

   headaches, nausea and vomiting, and gastritis.

            127.   Following her visit, she took an extra day off as recommended by her treating

   physician.

            128.   When Sanchez returned to work, she reported her condition to Rimek and provided

   her with a doctor’s note explaining and excusing her absences.

            129.   Several days later, Joseph conducted a routine branch visit and heard about and/or

   discovered the note.



                                              Page 40 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 41 of 68 PageID: 2876




          130.   Instead of expressing empathy or concern about Sanchez’s hospitalization, she

   instead reprimanded both Sanchez and Rimek for discussing Sanchez’s medical issues at work.

          131.   Joseph told Sanchez and Rimek that they were not to discuss Sanchez’s medical

   condition otherwise Joseph and Rimek would be required to report Sanchez’s medical condition

   to the bank’s HR Department and the bank’s workers’ compensation carrier.

          132.   Joseph directed Rimek to throw Sanchez’s doctor’s note into the trash directly in

   front of Sanchez, which Rimek did.

          133.   Thereafter, Sanchez reasonably felt compelled to deal with her medical condition

   on her own, and to not seek help from her employer for fear of facing the wrath of Joseph and an

   adverse employment action. However, Sanchez continued to update Rimek regarding Sanchez’s

   ongoing and worsening physical, mental, and emotional condition. Because Santander failed to

   provide Sanchez with workers’ compensation benefits after she informed Joseph and Rimek of her

   work-related stress and anxiety symptoms and need for medical treatment, Sanchez’s medical

   condition further worsened and eventually became disabling.

          134.   Because Santander, Joseph, and Rimek failed to provide Sanchez with a reasonable

   accommodation of an authorized medical leave so that she could receive treatment for her work-

   related stress and anxiety symptoms and need for medical treatment, Sanchez’s medical condition

   further worsened and eventually became disabling.

             E. ALLEGATIONS OF CONSTRUCTIVE DISCHARGE AND
                EMOTIONAL DISTRESS DAMAGES RELATED TO ALL CLAIMS.

          135.   In or around November 2015, Sanchez’s psychological distress and physical

   symptoms began to manifest themselves. Around that time, she initially experienced nausea and

   vomiting, headaches, and loss of appetite. These symptoms occurred occasionally for several

   months, but began occurring more frequently and with greater severity in April


                                            Page 41 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 42 of 68 PageID: 2877




          136.     Between April 2016 and August 2016, Sanchez’s physical and mental health further

   deteriorated.

          137.     Because of the unlawful conduct of Santander, Joseph, and Rimek as discussed in

   the previous paragraphs of this Complaint, Sanchez’s work conditions had become intolerable with

   her experiencing memory loss, blurred vision, blackouts of her vision, and loss of cognitive and

   motor functions. For example, she was frequently unable to stand up or walk straight without

   stumbling around or into walls, and she had problems talking without forgetting what she was

   saying, or involuntarily switching between English and Spanish in conversations at work.

          138.     Consequently, Sanchez felt compelled to inform Joseph and Rimek that she was

   resigning her position of employment with the bank effective close of business on Friday, August

   5, Rimek advised Sanchez she could return to work at the branch in the future.

          139.     On or about Friday, August 5, 2016, Sanchez went to work and told Rimek about

   her previously mentioned symptoms and how poorly she was feeling. Rimek told Sanchez that she

   could leave work early.

          140.     Later that same day of August 5, 2016, Sanchez went to a walk-in Urgent Care

   Center for evaluation, and the doctor referred her to be evaluated by a Neurologist.

          141.     On Saturday, August 6, 2016, Sanchez went to the emergency room at JFK Hospital

   in Edison, New Jersey because she was experiencing uncontrollable vomiting and feeling as if she

   was going to black out.

          142.     On Monday, August 8, 2016, Sanchez went to a Neurologist and followed up with

   the doctor at the Urgent Care Center. She was told she was suffering from severe anxiety and major

   depression and that she should start treating with a psychotherapist.

          143.     The doctor at the Urgent Care Center further recommended that Sanchez not return



                                              Page 42 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 43 of 68 PageID: 2878




   to work because of the stress she was enduring there.

          144.    Thereafter, Sanchez went to see Rimek at the branch and informed Rimek of her

   medical condition and doctor recommendations. Sanchez informed Rimek that she would not be

   returning to work.

          145.    On or about August 5, 2016, and unbeknownst to Sanchez, Santander terminated

   Sanchez’s health insurance, despite Santander’s Human Resource Department having previously

          146.    informed her that her health insurance coverage would continue through the first

   week of September 2016, i.e., one month following Sanchez’s last day of work.

          147.    Santander failed to provide Sanchez with the proper notice and/or option for

   continued coverage in violation of COBRA, which resulted in Sanchez incurring significant

   medical expenses, and prevented her from receiving recommended, necessary, and proper medical

   treatment. Because of this, Sanchez’s already severe emotional distress and pain and suffering was

   greatly exacerbated.

          148.    By their joint and several acts and omissions, Defendants Santander, Agha, Joseph,

   Rimek, Jon and Jane Does (1-10) and XYZ Corporations (1-10) subjected Sanchez to a hostile

   work environment and disparate treatment due to Sanchez’s sex and/or gender (female) in violation

   of New Jersey’s Law Against Discrimination (LAD).

          149.    By their joint and several acts and omissions, Defendants Santander, Agha, Joseph,

   Rimek, John and Jane Does (1-10) and XYZ Corporations (1-10) subjected Sanchez to a hostile

   work environment, and disparate treatment due to Sanchez’s mental health disabilities (anxiety

   and major depression), and failure to reasonably accommodate those disabilities, all in violation

   of New Jersey’s LAD.

          150.    By their joint and several acts and omissions, Defendants Santander, Agha, Joseph,



                                             Page 43 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 44 of 68 PageID: 2879




   Rimek, John and Jane Does (1-10) and XYZ Corporations (1-10) Sanchez had her right to receive

   workers’ compensation benefits interfered with and denied in violation of New Jersey’s Workers

   Compensation Laws.

          151.    By their joint and several acts and omissions, Defendants Santander, Agha, Joseph,

   Rimek, John and Jane Does (1-10) and XYZ Corporations (1-10) subjected Sanchez to a retaliatory

   based hostile work environment and constructive discharge in violation of New Jersey’s

   Conscientious Employee Protection Act (CEPA).

          152.    By their joint and several acts and omissions, Defendants Santander, Agha, Joseph,

   Rimek, John and Jane Does (1-10) and XYZ Corporations (1-10) failed to pay Sanchez for all time

   worked over 40 hours in a workweek including overtime pay at a rate of one and one-half time her

   regular hour rate of pay for all hours worked in excess of 40 in a workweek.

          153.    By their joint and several acts and omissions, Defendants Santander, Agha, Joseph,

   Rimek, John and Jane Does (1-10) and XYZ Corporations (1-10), Sanchez was involuntarily,

   constructively, and wrongfully discharged from her position of employment at Santander.

          154.    Santander is liable as a matter of law for the unlawful acts and omissions of Agha,

   Joseph, Rimek, John and Jane Does (1-10) and XYZ Corporations (1-10).

          155.    By their joint and several acts and omissions, Defendants joint and several acts and

   omissions, Defendants Santander, Agha, Joseph, Rimek, John and Jane Does (1-10) and XYZ

   Corporations (1-10) are individually liable under LAD for inciting, aiding, and abetting each

   other’s discriminatory conduct as is outlined above.

          156.    By their joint and several acts and omissions, Defendants joint and several acts and

   omissions, Defendants Santander, Agha, Joseph, Rimek, John and Jane Does (1-10) and XYZ

   Corporations (1-10) are individually liable under CEPA for inciting, aiding, and abetting each



                                              Page 44 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 45 of 68 PageID: 2880




   other’s retaliatory conduct as is outlined above.

          157.    Because of the joint and several acts and omissions, Defendants joint and several

   acts and omissions, Defendants Santander, Joseph, Rimek, John and Jane Does (1-10) and XYZ

   Corporations (1-10), Sanchez has been and continues to suffer economic losses and pecuniary

   damage in the form of lost income and benefits past, present and future.

          158.    As a result of the joint and several acts and omissions, Defendants joint and several

   acts and omissions, Defendants Santander, Agha, Joseph, Rimek, John and Jane Does (1-10) and

   XYZ Corporations (1-10), Sanchez has been and continues to suffer non-economic damages in the

   form of humiliation, stress, anxiety causing her mental and emotional anguish and dysfunction,

   and physical manifestations of same including, but not limited to, nervousness, anxiousness,

   sleeplessness, loss of appetite, anxiety attacks, upset stomach and stomach pains all or some of

   which may be permanent.

                                      COUNT ONE
        VIOLATION OF THE FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201, et seq.
                      FAILURE TO PAY OVERTIME WAGES
                 Named Plaintiffs and those similarly situated v. Santander

          159.    The foregoing paragraphs are incorporated herein as if set forth in full.

          160.    Pursuant to the FLSA, 29 U.S.C. § 201, et seq., Plaintiff and all putative Nationwide

   Class members are entitled to overtime compensation at their regular rate for all hours worked.

          161.    29 U.S.C. § 207(a)(1) provides as follows: “Except as otherwise provided in this

   section, no employer shall employ any of his employees who in any workweek is engaged in

   commerce or in the production of goods for commerce, or is employed in an enterprise engaged in

   commerce or in the production of goods for commerce, for a workweek longer than forty hours

   unless such employee receives compensation for his employment in excess of the hours above

   specified at a rate not less than one and one-half times the regular rate at which he is employed.”


                                               Page 45 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 46 of 68 PageID: 2881




          162.   Neither Plaintiff nor the putative Class members qualify for exemptions under

   FLSA. Thus, they are not exempt.

          163.   By authorizing, permitting or otherwise condoning the practice of BOMs working

   “off the clock” without pay for hours worked in excess of 40 in a workweek, Santander failed to

   pay overtime for such hours worked in violation of the FLSA.

          164.   Santander’s unlawful conduct has been widespread, repeated, and willful.

   Santander knew or should have known that its policies and practices were unlawful and unfair.

          WHEREFORE, Plaintiff Crystal Sanchez requests the following relief:

                 a.      Certifying this case as a collective action in accordance with 29 U.S.C. §
                         216(b) with respect to the FLSA claims set forth above;

                 b.      Declaring that Santander willfully violated its/their obligations under the
                         FLSA and its attendant regulations as set forth above;

                 c.      Certifying this matter to proceed as a class action;

                 d.      Granting judgment in favor of Plaintiff and against Santander and awarding
                         the lost overtime compensation calculated at the rate of one and one-half
                         (1.5) of Plaintiff’s regular rate multiplied by all hours that Plaintiff and the
                         putative class worked in excess of forty (40) hours per week for the past
                         three years;

                 e.      Awarding liquidated damages to Plaintiff in an amount equal to the amount
                         of unpaid overtime found owing to them;

                 h.      Awarding reasonable attorney fees and costs incurred by Plaintiff in filing
                         this action;

                 i.      Awarding pre- and post-judgment interest to Plaintiff on these damages; and

                 j.      Such further relief as this court deems appropriate.


                                 COUNT TWO
     VIOLATION OF THE NEW JERSEY WAGE AND HOUR LAW FAILURE TO PAY
                             OVERTIME WAGES
                   NJ Named Plaintiffs and NJ Class v. Santander



                                              Page 46 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 47 of 68 PageID: 2882




          165.    The foregoing paragraphs are incorporated herein as if set forth in full.

          166.    Pursuant to the NJWHL, N.J.S.A., 34:11-56.1, et seq., Plaintiff and all putative

   Class members are entitled to overtime wages overtime paid at a rate of one and one-half times

   their regular rate for hours worked in excess of 40 hours during a workweek

          167.    N.J.S.A., 34:11-56a4 provides in relevant part: “Every employer shall pay to each

   of his employees’ wages at a rate of not less than …for 40 hours of working time in any week and

   1 1/2 times such employee's regular hourly wage for each hour of working time in excess of 40

   hours in any week, except this overtime rate shall not include any individual employed in a bona

   fide executive, administrative, or professional capacity…” (emphasis added).

          168.    Neither Plaintiff nor the putative Class members qualify for exemptions under

   NJWHL. Thus, they are not exempt.

          169.    Santander failed to pay Plaintiff and the putative Class members for hours worked

   over forty (40) hours in a week for the defined class period.

          170.    Santander’s unlawful conduct has been widespread, repeated, and willful.

   Defendant knew or should have known that its policies and practices were unlawful and unfair.

          171.    As a result of Defendant’s violations of the NJWHL, Plaintiff and others similarly

   situated have suffered damages by being denied pay for all of their hours worked, by being denied

   overtime wages in accordance with the NJWHL in amounts to be determined at trial, and are

   entitled to recovery of such amounts, prejudgment and post judgment interest, reasonable

   attorneys' fees and costs pursuant to the NJWHL.


                                COUNT THREE
     VIOLATION OF THE NEW JERSEY WAGE AND HOUR LAW FAILURE TO PAY
                             MINIMUM WAGES
                   NJ Named Plaintiffs and NJ Class v. Santander



                                              Page 47 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 48 of 68 PageID: 2883




             172.   The foregoing paragraphs are incorporated herein as if set forth in full.

             173.   N.J.S.A., 34:11-56a states: “It is declared to be the public policy of this State to

   establish a minimum wage level for workers in order to safeguard their health, efficiency, and

   general well-being and to protect them as well as their employers from the effects of serious and

   unfair competition resulting from wage levels detrimental to their health, efficiency and well-

   being.”

             174.   Effective January 1, 2014, the minimum wage rate in New Jersey was $8.25 per

   hour.

             175.   Effective January 1, 2015, the minimum wage rate in New Jersey was $8.38 per

   hour.

             176.   Effective January 1, 2016, the minimum wage rate in New Jersey remained at $8.38

   per hour.

             177.   Effective January 1, 2017, the minimum wage rate in New Jersey became $8.44 per

   hour.

             178.   By authorizing, permitting or otherwise condoning the practice of BOMs working

   “off the clock” without pay for hours worked in excess of 40 in a workweek, Santander failed to

   pay minimum wage for such hours worked in violation of New Jersey’s Minimum Wage Act

   (NJMWA)

             179.   Defendant Santander’s unlawful conduct has been widespread, repeated, and

   willful. Defendant knew or should have known that its policies and practices were unlawful and

   unfair.

             180.   Because of Defendant’s violations of the NJMWA, Plaintiff and others similarly

   situated have suffered damages by being denied pay for all of their hours worked, by being denied



                                                Page 48 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 49 of 68 PageID: 2884




   minimum wages in accordance with the NJMWA in amounts to be determined at trial, and are

   entitled to recovery of such amounts, prejudgment and post judgment interest, reasonably

   attorneys’ fees and costs.

                                    COUNT FOUR
                 VIOLATION OF THE NEW JERSEY WAGE PAYMENT LAW
                       NJ Named Plaintiffs and NJ Class v. Santander

          181.    The foregoing paragraphs are incorporated herein as if set forth in full.

          182.    The New Jersey Wage Payment Law (WPL) requires an employer to pay its

   employees all wages due under the New Jersey Wage and Hour Law (NJWHL)at least twice during

   a calendar month. N.J.S.A. 34:11-4.2.

          183.    The WPL further states the following

                  It shall be unlawful for any employer to enter into or make any agreement
                  with any employee for the payment of wages of any such employee
                  otherwise than as provided in this act, except to pay wages at shorter
                  intervals than as herein provided, or to pay wages in advance. Every
                  agreement made in violation of this section shall be deemed to be null and
                  void, and the penalties in this act provided may be enforced notwithstanding
                  such agreement; and each and every employee with whom any agreement
                  in violation of this section shall be made by any such employer, or the agent
                  or agents thereof, shall have a right of civil action against any such employer
                  for the full amount of his wages in any court of competent jurisdiction in
                  this State.

                  N.J.S.A. 34:11-4.7.

          184.    Because of Santander’s unlawful actions, the Plaintiff and the NJ Class have been

   damaged.

                                          COUNT FIVE
                                    UNJUST ENRICHMENT
                      Named Plaintiffs and those similarly situated v. Santander

          185.    The foregoing paragraphs are incorporated herein as if set forth in full.

          186.    By misclassifying the Named Plaintiffs and similarly situated employees as exempt

                                               Page 49 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 50 of 68 PageID: 2885




   from overtime, Defendant Santander unlawfully failed to pay Plaintiff and the putative Class

   members for hours worked over forty (40) hours in a week for that respective period at a rate of 1

   1/2 times such employee's regular hourly wage for each hour of working time in excess of 40 hours

   in any week.

          187.    By failing to pay Plaintiff and the putative Class members for hours worked over

   forty (40) hours in a week for that respective period at a rate of 1 1/2 times such employee's regular

   hourly wage for each hour of working time in excess of 40 hours in any week, Santander has been

   unjustly enriched at the expense of, and to the detriment of, Plaintiff and the Class.

          188.    By failing to pay Plaintiff and the putative Class members minimum wages for

   hours worked over forty (40) hours in a week, Santander has been unjustly enriched at the expense

   of, and to the detriment of, Plaintiff and the Class.

          189.    It would be inequitable for Santander to be permitted to retain the unpaid wages it

   avoided paying to Plaintiff and the Class overtime wages at a rate of 1 1/2 times such employee's

   regular hourly wage for each hour of working time in excess of 40 hours in any week. Therefore,

   Santander should be compelled to disgorge to the Plaintiff and the Class all amounts it retained

   and received as a result of its wrongful and inequitable practices.

          190.    It would be inequitable for Santander to be permitted to retain the unpaid wages it

   avoided paying to Plaintiff and the Class minimum wages for hours worked over forty (40) hours

   in a week. Therefore, Santander should be compelled to disgorge to the Plaintiff and the Class all

   amounts it retained and received as a result of its wrongful and inequitable practices.



                                          COUNT SIX
                               VIOLATION OF CT WAGE LAWS
                            CT Named Plaintiff and CT Class v. Santander



                                                Page 50 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 51 of 68 PageID: 2886




          191.    The foregoing paragraphs are incorporated herein as if set forth in full.

          192.    The Connecticut Wage Laws requires an employer to pay its employees all wages

   due and requires employers to pay its employees overtime at 1 ½ times their regular rate for all

   hours worked over 40 per workweek.

          193.    Because of Santander’s unlawful actions, CT Named Plaintiff and the CT Class

   have been damaged. by being denied pay for all of their hours worked, by being denied wages in

   accordance with CT Wage Laws in amounts to be determined at trial, and are entitled to recovery

   of such amounts, statutory damages, liquidated damages, prejudgment and post judgment interest,

   reasonable attorneys' fees and costs, as well as all other relief accorded under the law.

                                       COUNT SEVEN
                              VIOLATION OF MA WAGE LAWS
                           MA Named Plaintiff and MA Class v. Santander

          194.    The foregoing paragraphs are incorporated herein as if set forth in full.

          195.    The Massachusetts Wage Laws requires an employer to pay its employees all wages

   due and requires employers to pay its employees overtime at 1 ½ times their regular rate for all

   hours worked over 40 per workweek.

          196.    Because of Santander’s unlawful actions, MA Named Plaintiff and the MA Class

   have been damaged. by being denied pay for all of their hours worked, by being denied wages in

   accordance with MA Wage Laws in amounts to be determined at trial, and are entitled to recovery

   of such amounts, statutory damages, liquidated damages, prejudgment and post judgment interest,

   reasonable attorneys' fees and costs, as well as all other relief accorded under the law.

                                       COUNT EIGHT
                              VIOLATION OF NH WAGE LAWS
                           NH Named Plaintiff and NH Class v. Santander

          197.    The foregoing paragraphs are incorporated herein as if set forth in full.



                                               Page 51 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 52 of 68 PageID: 2887




          198.    The New Hampshire Wage Laws requires an employer to pay its employees all

   wages due and requires employers to pay its employees overtime at 1 ½ times their regular rate for

   all hours worked over 40 per workweek.

          199.    Because of Santander’s unlawful actions, NH Named Plaintiff and the NH Class

   have been damaged. by being denied pay for all of their hours worked, by being denied wages in

   accordance with NH Wage Laws in amounts to be determined at trial, and are entitled to recovery

   of such amounts, statutory damages, liquidated damages, prejudgment and post judgment interest,

   reasonable attorneys' fees and costs, as well as all other relief accorded under the law.

                                         COUNT NINE
                               VIOLATION OF NY WAGE LAWS
                            NY Named Plaintiff and NY Class v. Santander

          200.    The foregoing paragraphs are incorporated herein as if set forth in full.

          201.    The New York Wage Laws requires an employer to pay its employees all wages

   due and requires employers to pay its employees overtime at 1 ½ times their regular rate for all

   hours worked over 40 per workweek.

          202.    Because of Santander’s unlawful actions, NY Named Plaintiff and the NY Class

   have been damaged. by being denied pay for all of their hours worked, by being denied wages in

   accordance with NY Wage Laws in amounts to be determined at trial, and are entitled to recovery

   of such amounts, statutory damages, liquidated damages, prejudgment and post judgment interest,

   reasonable attorneys' fees and costs, as well as all other relief accorded under the law.

                                          COUNT TEN
                               VIOLATION OF PA WAGE LAWS
                            PA Named Plaintiff and PA Class v. Santander

          203.    The foregoing paragraphs are incorporated herein as if set forth in full.

          204.    The Pennsylvania Wage Laws requires an employer to pay its employees all wages



                                               Page 52 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 53 of 68 PageID: 2888




   due and requires employers to pay its employees overtime at 1 ½ times their regular rate for all

   hours worked over 40 per workweek.

          205.    Because of Santander’s unlawful actions, PA Named Plaintiff and the PA Class

   have been damaged. by being denied pay for all of their hours worked, by being denied wages in

   accordance with PA Wage Laws in amounts to be determined at trial, and are entitled to recovery

   of such amounts, statutory damages, liquidated damages, prejudgment and post judgment interest,

   reasonable attorneys' fees and costs, as well as all other relief accorded under the law.

                                       REQUEST FOR RELIEF

          WHEREFORE, Named Plaintiffs hereby demand judgment be entered against Santander

   as follows:

                  a.      Certifying this case as a class action in accordance with Rule 23(b)(2)
                          an(b)(3) of the Federal Rules of Civil Procedure;

                  b.      Declaring that Santander violated its obligations under the CT Wage Laws,
                          MA Wage Laws, NH Wage Laws, NJ Wage Laws, NY Wage Laws, and
                          PA Wage Laws;

                  c.      Certifying this matter to proceed as a class action;

                  d.      Granting judgment in favor of Plaintiff and against Santander and awarding
                          the lost wages and overtime compensation calculated at the rate of one and
                          one-half (1.5) of Plaintiff’s regular rate multiplied by all hours that Plaintiff
                          worked in excess of forty (40) hours per week for the Relevant Time Period;

                   e.     Judgment for Named Plaintiffs and All Putative Collective and Class
                          Members for all statutory, compensatory, liquidated and consequential
                          damages, or any other damages authorized by law or equity, sustained
                          because of defendants' unlawful conduct, as well as prejudgment and post-
                          judgment interest;

                   f.      An award to Named Plaintiffs and All Putative Collective and Class
                           Members for their reasonable attorneys' fees, costs, including expert fees,
                           and expenses as authorized by law;

                  g.      Such further relief as this court deems appropriate.



                                               Page 53 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 54 of 68 PageID: 2889




                                    COUNT ELEVEN
                   VIOLATION OF NEW JERSEY LAW AGAINST
                   DISCRIMINATION        (SEX        AND      DISABILITY
                   DISCRIMINATION – HOSTILE WORK ENVIRONMENT,
                   DISPARATE      TREATMENT,             FAILURE      TO
                   ACCOMMODATE, AIDING AND ABETTING LIABILITY
                   AND CONSTRUCTIVE DISCHARGE.
                              Plaintiff Sanchez v. Defendants

           206.    Plaintiff repeats and re-alleges each allegation of paragraphs 1-172 of this Second

   Amended Complaint as if set forth at length herein.

           207.    The New Jersey Law Against Discrimination (LAD), N.J.S.A., 10:5-1 et seq.,

   prohibits unlawful employment discrimination/hostile work environment against any person

   because of, inter alia., their sex or disability (handicap).

           208.    Hostile work environment harassment involves harassing conduct for the purpose

   or effect of unreasonably interfering with an individual’s work performance or creating an

   intimidating, hostile, or offensive working environment.

           209.    Sanchez experienced severe and pervasive sexually harassing work environment

   while employed at Santander because of her sex (female) and disabilities (anxiety disorder and

   major depression). Accordingly, Sanchez falls under the protections of the LAD.

           210.    An employer is strictly liable for damages caused to Sanchez by the unlawful

   harassment committed or permitted by managers, supervisors, and by non-supervisory employees

   named in this Complaint as well as others.

           211.    Santander is strictly liable for damages caused to Sanchez by the unlawful

   harassment committed or permitted by managers, supervisors, and by non-supervisory employees

   named in this Complaint as well as others.

           212.    Santander is strictly liable for damages caused to Sanchez by the failure of Agha,

   Joseph, Rimek, John and Jane Does (1-10) and XYZ Corporations (1-10), and others in the


                                                Page 54 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 55 of 68 PageID: 2890




   management team at Santander and to put a stop to the unlawful harassment caused to Sanchez by

   others.

             213.   Santander is strictly liable for damages caused to Sanchez because it knew or should

   have known about the abuse and harassment of Sanchez, had control over other employees who

   were harassing Sanchez, yet failed to take prompt appropriate corrective action to put a stop to the

   harassment.

             214.   An employer will also be found liable if they fail to establish, publicize, and enforce

   an anti-harassment policy that contains an affective grievance procedure – one that is known to the

   victim and that timely stops the harassment.

             215.   Santander is liable for damages caused to Sanchez because it failed to establish and

   effectively publicize and enforce an anti-harassment policy that contains an effective grievance

   procedure.

             216.   Santander is liable for damages caused to Sanchez because it failed to establish

   reasonably and effectively publicize and enforce policies prohibiting racial and sexual based

   harassment that contains an effective grievance procedure.

             217.   Santander violated New Jersey’s LAD by failing to put a stop to the sexual

   harassment and hostile work environment Sanchez was subjected to during her employment.

             218.   Santander violated New Jersey’s LAD by allowing the harassment to continue and

   escalate in retaliation for Sanchez reporting that she was subjected to harassment and a hostile

   work environment because of her sex and disabilities.

             219.   New Jersey Division of Civil Rights regulations require employers to provide

   reasonable accommodations for the handicapped. N.J.A.C. 13:13-2.DCR states that this

   requirement of reasonable accommodation is implicit in the LAD provision that an individual may



                                                 Page 55 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 56 of 68 PageID: 2891




   not be denied employment opportunities because of a handicap unless the nature and extent of the

   handicap reasonably precludes job performance.

           220.    Santander is liable to Sanchez under LAD for failing to reasonably accommodate

   Plaintiff’s disabilities.

           221.    Agha, Joseph, Rimek, John and Jane Does (1-10) and XYZ Corporations (1-10), or

   any one or more of them, are liable to Sanchez for inciting, aiding and abetting Santander in

   furtherance of the defendant corporation’s failure to reasonably accommodate Plaintiff’s medical

   conditions.

           222.    By their joint and several acts and omissions, defendants Santander, Agha, Joseph,

   Rimek, John and Jane Does (1-10) and XYZ Corporations (1-10) subjected Sanchez to a hostile

   work environment due to Sanchez’s sex (female) and disabilities (anxiety disorder and major

   depression) in violation of New Jersey’s LAD.

           223.    By their joint and several acts and omissions, Defendants joint and several acts

   and/or omissions, Defendants Santander, Agha, Joseph, Rimek, John and Jane Does (1-10) and

   XYZ Corporations (1-10), Sanchez was involuntarily, constructively, and wrongfully discharged

   from her position of employment at Santander in violation of LAD.

           224.    Santander is liable as a matter of law for the unlawful acts and/or omissions of

   Agha, Joseph, Rimek, John and Jane Does (1-10) and XYZ Corporations (1-10).

           225.    By their joint and several acts and omissions, Defendants joint and several acts and

   omissions, Defendants Santander, Joseph, Rimek, John and Jane Does (1-10) and XYZ

   Corporations (1-10) are individually liable under LAD for inciting, aiding, and abetting each

   other’s discriminatory conduct as is outlined above.

           226.    The legislature has determined that persons subjected to unlawful discrimination



                                               Page 56 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 57 of 68 PageID: 2892




   may suffer diverse and substantial hardships which give rise to remedies under LAD, including

   compensatory damages; economic loss; physical and emotional distress; search and relocation

   difficulties; anxiety caused by a lack of information, uncertainty and resultant planning difficulty;

   career, education, family and social disruption; adjustment problems, and severe emotional trauma,

   illness, homelessness, or other irreparable harm resulting from the strain of employment

   controversies.

          227.      A person subject to unlawful discrimination is also afforded the remedy of punitive

   damages. See N.J.S.A. 10:5-27.1.

          228.      The legislature has also determined that the prevailing party may be awarded

   reasonable counsel fees. N.J.S.A. 10:5-27.1.

          229.      Because of the joint and several acts and omissions, Defendants joint and several

   acts and omissions, Defendants Santander, Agha, Joseph, Rimek, John and Jane Does (1-10) and

   XYZ Corporations (1-10), Sanchez has been and continues to suffer economic losses and

   pecuniary damage in the form of lost income and benefits past, present, and future.

          230.      As a result of the joint and several acts and omissions, Defendants joint and several

   acts and omissions, Defendants Santander, Agha, Joseph, Rimek, John and Jane Does (1-10) and

   XYZ Corporations (1-10), Sanchez has been and continues to suffer non-economic damages in the

   form of humiliation, stress, anxiety causing her mental and emotional anguish and dysfunction,

   and physical manifestations of same including, but not limited to, nervousness, anxiousness,

   sleeplessness, loss of appetite, anxiety attacks, upset stomach and stomach pains all or some of

   which may be permanent.




                                                Page 57 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 58 of 68 PageID: 2893




          WHEREFORE, Plaintiff Crystal Sanchez demands judgment against the Defendants

   Santander Holdings, USA, Ghous Agha, Nadia Joseph, Kristen Rimek, John and Jane Does (1-

   10), and XYZ Corporations (1-10), jointly and severally, and requests the following relief:

          a. Judgement directing the Defendants make Plaintiff whole for all losses she has suffered

              in terms of lost wages (back pay and front pay damages), benefits, insurance and

              pension coverage, and any other fringe benefits of her employment;

          b. Judgement awarding Plaintiff compensatory damages for all probable damages and

              injuries, including emotional distress, suffered because of Defendants’ failure to

              prevent or put a stop to the harm caused to Plaintiff in violation of New Jersey’s Law

              Against Discrimination;

          c. Judgment awarding Plaintiff punitive damages on the grounds that Defendants’ acts in

              failing to prevent the harm caused Plaintiff, as required under law, was especially

              egregious or that same occurred as a result of the wanton and willful disregard for the

              rights of Plaintiff;

          d. Judgment awarding Plaintiff accrued interest and costs of suit;

          e. Directing Defendants to pay Plaintiff Sanchez for all of her attorneys’ fees and costs

              incurred to the full extent permitted under N.J.S.A. 10:5-1 et seq. and Rendine v.

              Pantzer, 141 N.J. 292 (1995);

          f. Plaintiff requests equitable relief in the form of the Court declaring that the practices

              of the named Defendants contested herein violate New Jersey law as set forth herein;

          g. Plaintiff requests equitable relief in the form of the Court ordering the named

              Defendants to cease and desist all conduct inconsistent with the claims made herein




                                              Page 58 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 59 of 68 PageID: 2894




               going forward, both as to the specific Plaintiff and as to all other persons similarly

               situated; and

          h. Granting Plaintiff such relief as the Court deems just and proper.

                               COUNT TWELVE
   VIOLATION OF NEW JERSEY’S CONSCIENTIOUS EMPLOYEE PROTECTION ACT
   – HOSTILE WORK ENVIRONMENT, FAILURE TO PROVIDE A PROMISED RAISE,
   AIDING AND ABETTING LIABILITY AND CONSTRUCTIVE DISCHARGE CLAIMS
                         Plaintiff Sanchez v. Defendants


          231.      Plaintiff repeats and re-alleges each allegation of paragraphs 1-172 of this Second

   Amended Complaint as if set forth at length herein.

          232.      New Jersey’s Conscientious Employee Protection Act (CEPA) allows an employee

   an action for retaliation when the employee discloses, threatens to disclose, objects to, or refuses

   to participate in certain actions that the employees reasonably believe are either illegal or a

   violation of public policy and is then subject to a course of retaliator conduct by the employer.

          233.      Sanchez disclosed to Defendants Joseph, John and Jane Does (1-10) and XYZ

   Corporations (1-10), her reasonable belief that Agha was the cause of the depletion of large

   denominations in Santander’s vault, that is, he was embezzling and otherwise stealing money from

   the bank.

          234.      Sanchez is a person protected under CEPA as the acts that she complained of are

   violations of law and regulations and rules related thereto and/or violations of clear mandates of

   public policy.

          235.      Shortly after making her disclosures, Sanchez was subject to retaliation in the form

   of a hostile work environment, denial of a promised pay raise, and constructive discharge from

   employment.

          236.      Santander is liable as a matter of law for the unlawful acts and/or omissions of


                                                Page 59 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 60 of 68 PageID: 2895




   Agha, Joseph, Rimek, John and Jane Does (1-10) and XYZ Corporations (1-10).

          237.      By their joint and several acts and omissions, Defendants joint and several acts and

   omissions, Defendants Santander, Agha, Joseph, John and Jane Does (1-10) and XYZ

   Corporations (1-10) are individual liable under CEPA for inciting, aiding and abetting each other’s

   retaliatory conduct as is outlined above.

          238.      The legislature has determined that persons subjected to unlawful discrimination

   may suffer diverse and substantial hardships which give rise to remedies under CEPA, including

   compensatory damages: economic loss; physical and emotional distress; search and relocation

   difficulties; anxiety caused by a lack of information, uncertainty and resultant planning difficulty;

   career, education, family and social disruption; adjustment problems; and severe emotional

   trauma, illness, homelessness, or other irreparable harm resulting from the strain of employment

   controversies.

          239.      Because of the joint and several acts and omissions, Defendants joint and several

   acts and omissions, Defendants Santander, Agha, Joseph, Rimek, John and Jane Does (1-10) and

   XYZ Corporations (1-10), Sanchez has been rendered vocationally disabled, and has and continues

   to suffer economic losses and pecuniary damage in the form of lost income and benefits past,

   present and future.

          240.      As a result of the joint and several acts and omissions, Defendants joint and several

   acts and omissions, Defendants Santander, Agha, Joseph, Rimek, John and Jane Does (1-10) and

   XYZ Corporations (1-10), Sanchez has been and continues to suffer non-economic damages in the

   form of humiliation, stress, anxiety causing her mental and emotional anguish and dysfunction,

   and physical manifestations of same including, but not limited to, nervousness, anxiousness,

   sleeplessness, loss of appetite, anxiety attacks, upset stomach and stomach pains all or some of



                                                Page 60 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 61 of 68 PageID: 2896




   which may be permanent.

          WHEREFORE, Plaintiff Crystal Sanchez demands judgment against the Defendants

   Santander Holdings USA, Ghous Agha, Nadia Joseph, Kristen Rimek, John and Jane Does (1-10)

   and XYZ Corporations (1-10), jointly and severally, and requests the following relief:

          a. Directing the Defendants to make Plaintiff Sanchez whole for any and all losses she

              has suffered in the past, present and in the future in terms of lost wages, benefits,

              insurance and pension coverage, and any other fringe benefits of his employment;

          b. Directing the Defendants, in lieu of reinstating Plaintiff Sanchez to her former position

              with Santander, to fully compensate her with front pay and benefits for the retaliatory

              acts;

          c. Directing Defendants to pay Plaintiff Sanchez compensatory and consequential

              damages for all non-economic damages including, but not limited to, mental and

              emotional distress damages, suffered as a result of Defendants’ retaliatory acts in

              violation of New Jersey’s Conscientious Employee Protection Act;

          d. Directing the Defendants to pay Plaintiff Sanchez punitive damages because the acts

              of Defendants and its agents, servants and employees were especially egregious, evil

              minded and/or were committed with a wanton and willful disregard for the rights of

              Plaintiff;

          e. Directing Defendants to pay Plaintiff Sanchez for all her attorneys’ fees and costs

              incurred to the full extent permitted under N.J.S.A. 34:19-1 et seq., and Rendine v.

              Pantzer, 141 N.J. 292 (1995);

          f. Awarding interest and costs of suit;




                                              Page 61 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 62 of 68 PageID: 2897




          g. Plaintiff requests equitable relief in the form of the Court declaring that the practices

              of the named Defendants contested herein violate New Jersey law as set forth herein;

          h. Plaintiff requests equitable relief in the form of the Court ordering the named

              Defendants to cease and desist all conduct inconsistent with the claims made herein

              going forward, both as to the specific Plaintiff and as to all other persons similarly

              situated;

          i. Plaintiff requests equitable relief in the form of the Court ordering Defendant Santander

              to expunge and other purge from its files and records including, but not limited to,

              Plaintiff’s personnel file maintained by the said Defendant any reference which violates

              the statutes implicated in the above captioned action; and

          j. Granting Plaintiff such relief as the Court deems just and proper.

                                    COUNT THIRTEEN
                           COMMON LAW PUBLIC POLICY CLAIM
                                     (PIERCE CLAIM)
                               Plaintiff Sanchez v. Defendants


          241.    Plaintiff repeats each allegation set forth in paragraphs 1 and including 172 and the

   Seventh Count of this Second Amended Complaint as if set forth more fully at length herein.

          242.    In Pierce v. Ortho Pharmaceutical Corp., 84 N.J. 58, 72 (1980), the Supreme Court

   established a New Jersey public policy exception to at-will-employment. The Supreme Court

   established that:

          An employee has a cause of action [in tort or contract or both] for wrongful
          discharge when the discharge is contrary to a clear mandate of public policy. The
          sources of public policy include legislation; administrative rules, regulations, and
          decisions; and judicial decisions. In certain instances, a professional code of ethics
          may contain an expression of public policy.

          243.    The public policies of the State of New Jersey underpinning Plaintiff Sanchez’s



                                              Page 62 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 63 of 68 PageID: 2898




   complaints are found, inter alia, in the statutes, codes, and regulations applicable to business

   practices, fraud and international law.

          244.    The above facts establish a public policy violation.

          245.    Because of the retaliatory actions undertaken by Santander, Agha, Joseph, Rimek,

   John and Jane Does (1-10) and XYZ Corporations (1-10), jointly and severally, Plaintiff Sanchez

   has been and continues to suffer economic losses and pecuniary damage in the form of lost income

   and benefits past, present and future.

          246.    Because of the retaliatory actions undertaken by Santander, Agha, Joseph, Rimek,

   John and Jane Does (1-10) and XYZ Corporations (1-10), jointly or severally, Plaintiff Sanchez

   has been and continues to suffer non-economic damages in the form of humiliation, stress, anxiety

   causing her mental and emotional anguish and dysfunction, and physical manifestations of same

   including, but not limited to, nervousness, anxiousness, sleeplessness, loss of appetite, anxiety

   attacks, upset stomach and stomach pains all or some of which may be permanent.

          WHEREFORE, Plaintiff Crystal Sanchez demands judgment against the Defendants

   Santander Holdings USA, Ghous Agha, Nadia Joseph, Kristen Rimek, jointly or severally, for

   compensatory, consequential, and punitive damages, reasonable attorney fees, interest, costs of

   suit and such other relief the Court deems equitable and just.



                                COUNT FOURTEEN
        VIOLATION OF N.J.S.A. 34:15-39.1 ET. SEQ. (WORKERS COMPENSATION
                                   RETALIATION)
                            Plaintiff Sanchez v. Defendants


          247.    Plaintiff repeats and re-alleges each allegation of paragraphs 1 through 172 and the

   Fifth through Eighth Counts of the Second Amended Complaint as if set forth at length herein.



                                              Page 63 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 64 of 68 PageID: 2899




          248.    The New Jersey Workers Compensation Act, N.J.S.A. 34:15-1 et. seq., (“the Act”)

   requires employers to compensate their employees for personal injuries caused by an “accident

   arising out of and in the course of their employment,” without proof of fault.

          249.    It is unlawful under the Act for an employer to discharge or discriminate against an

   employee because such employee has claimed or attempted to claim worker’s compensation

   benefits from his employer.

          250.    For violations of the Act, employers are subject to fines and/or imprisonment of up

   to 60 days.

          251.    The Act provides for reinstatement with back pay for any employee who is the

   subject of such discrimination.

          252.    An employee discharged because such discrimination has a common-law right of

   action for wrongful discharge.

          253.    Because of the unlawful joint and several acts and/or omissions of Defendants

   Santander, Agha, Joseph, Rimek, John and Jane Does (1-10) and XYZ Corporations (1-10),

   Sanchas has and continues to sustain economic loss and pecuniary harm.

          254.    As a result of the joint and several acts and omissions of the Defendants, Santander,

   Agha, Joseph, Rimek, John and Jane Does (1-10) and XYZ Corporations (1-10), Sanchez has been

   and continues to suffer non-economic damages in the form of humiliation, stress, anxiety causing

   her mental and emotional anguish and dysfunction, and physical manifestations of same including,

   but not limited to, nervousness, anxiousness, sleeplessness, loss of appetite, anxiety attacks, upset

   stomach and stomach pains all or some of which may be permanent.

          255.    WHEREFORE, Plaintiff Crystal Sanchez demands judgment against the

   Defendants Santander Holdings USA, Ghous Agha, Nadia Joseph, Kristen Rimek, jointly or



                                               Page 64 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 65 of 68 PageID: 2900




   severally, for compensatory, consequential, and punitive damages, reasonable attorney fees,

   interest, costs of suit and such other relief the Court deems equitable and just.

                                       COUNT FIFTEEN
                    FRAUDULENT INDUCEMENT AND PROMISSORY ESTOPPEL
                                 Plaintiff Sanchez v. Defendants


             256.    Plaintiff repeats and re-alleges each allegation of paragraphs 1 through and

   including 172 and the First through the Ninth Count of this Complaint as if set forth at length

   herein.

             257.    In or about February 2016, Santander and Joseph made a clear and definite promise

   to Sanchez that Sanchez would receive a raise to $16.00/hour in six months so long as she doubled

   her sales and maintained sound operations within the branch as she had been.

             258.    In reliance on this promise, Sanchez accepted a position as BOM.

             259.    Had Santander and Joseph not made this promise, Sanchez would not have accepted

   the position of BOM and would have instead remained a full-time bank teller.

             260.    Santander and Joseph made this promise to Sanchez with the expectation that

   Sanchez would rely on the promise.

             261.    Thereafter, Sanchez reasonably relied on the promise made by Santander and

   Joseph as evidenced by the fact that she more than doubled her sales and maintained excellent

   bank operations.

             262.    Despite the clear promise and agreement between them, Santander and Joseph

   reneged on their promise and breached their agreement by refusing to grant Sanchez the raise.

             263.    Santander and Joseph never had any intention of honoring the promises and

   agreement Joseph made with Sanchez.

             264.    Santander and Joseph made misrepresentations to Sanchez solely to induce Sanchez


                                                Page 65 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 66 of 68 PageID: 2901




   into accepting the BOM position for a lower rate of pay than Sanchez wanted.

          265.    Because of Joseph’s intentional and knowing misrepresentations, Sanchez has and

   continues to sustain economic loss and suffer from severe mental and emotional distress.

          266.    Because of the unlawful acts and omissions of Santander and Joseph, John and Jane

   Does (1-10) and XYZ Corporations (1-10), jointly or severally, Plaintiff has been and continues

   to suffer economic losses and pecuniary damage in the form of lost income and benefits past,

   present and future.

          267.    As a result of the unlawful acts and omission of Defendants Santander, Joseph, John

   and Jane Does (1-10) and XYZ Corporations (1-10), jointly and severally, Plaintiff has been and

   continues to suffer non-economic damages in the form of humiliation, stress, anxiety causing her

   mental and emotional anguish and dysfunction, and physical manifestations of same including, but

   not limited to, nervousness, anxiousness, sleeplessness, loss of appetite, anxiety attacks, upset

   stomach and stomach pains all or some of which may be permanent.

          WHEREFORE, Plaintiff Crystal Sanchez demands judgment against the Defendants

   Santander Holdings USA and Nadia Joseph, jointly or severally, for compensatory, consequential,

   and punitive damages, reasonable attorney fees, interest, costs of suit and such other relief the

   Court deems equitable and just.

                                    COUNT SIXTEEN
                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                              Plaintiff Sanchez v. Defendants


          268.    Plaintiff repeats and re-alleges each allegation of paragraphs 1 through and

   including 172 and the First through and including Tenth Counts of the Second Amended

   Complaint as if set forth at length herein.

          269.    The acts of the Defendants Santander, Joseph, Rimek, Agha, John and Jane Does


                                                 Page 66 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 67 of 68 PageID: 2902




   (1-10) and XYZ Corporations (1-10), jointly or severally, was done with malice, intent and/or with

   the reckless indifference to causing Plaintiff Sanchez emotional distress.

          270.    Because of the unlawful acts and omissions of Santander, Agha, Joseph, Rimek,

   John and Jane Does (1-10) and XYZ Corporations (1-10), jointly or severally, Plaintiff has been

   and continues to suffer economic losses and pecuniary damage in the form of lost income and

   benefits past, present and future.

          271.    As a result of the unlawful acts and omissions of Defendants Santander, Agha,

   Jospeh, Rimek, John and Jane Does (1-10) and XYZ Corporations (1-10), jointly or severally,

   Plaintiff has been and continues to suffer non-economic damages in the form of humiliation, stress,

   anxiety causing her mental and emotional anguish and dysfunction, and physical manifestations

   of same including, but not limited to, nervousness, anxiousness, sleeplessness, loss of appetite,

   anxiety attacks, upset stomach and stomach pains all or some of which may be permanent.

          272.    WHEREFORE, Plaintiff Crystal Sanchez demands judgment against the

   Defendants Santander Holdings USA, Ghous Agha, Nadia Joseph, Kristen Rimek, jointly or

   severally, for compensatory, consequential, and punitive damages, reasonable attorney fees,

   interest, costs of suit and such other relief the Court deems equitable and just.



                                            JURY DEMAND

          Plaintiff hereby demands a trial by jury on all issues triable in this action.




                                               Page 67 of 68
Case 3:17-cv-05775-PGS-DEA Document 175-2 Filed 09/08/20 Page 68 of 68 PageID: 2903




                                              MASHEL LAW, L.L.C.
                                              500 Campus Drive, Suite 303
                                              Morganville, New Jersey 07751
                                              (P): (732) 536-6161
                                              (F): (732) 536-6165
                                              (E): smashel@mashellaw.com
                                              Attorneys for Plaintiffs


   Date: September 8, 2020

                                              /s Stephan T. Mashel
                                              Stephan T. Mashel, Esquire
                                              N.J. ID. No.: 031851986

                                              Justin L. Swidler, Esq.
                                              SWARTZ SWIDLER, LLC
                                              1101 Kings Hwy N. Ste. 402
                                              Cherry Hill, NJ 08034
                                              Attorneys for Plaintiffs




                                    Page 68 of 68
